  EXHIBIT 10.1


 
 
 
 
 
SHARE EXCHANGE AGREEMENT
 
BY AND AMONG
 
FRIENDABLE, INC.
 
AND
 
THE PRINCIPAL SHAREHOLDERS OF FRIENDABLE, INC.
 
AND
 
SHARPS TECHNOLOGY INC.
 
AND
 
THE PRINCIPAL SHAREHOLDERS OF SHARPS TECHNOLOGY INC.
 
Dated as of: June 27, 2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
TABLE OF CONTENTS
 
Article I DEFINITIONS
1
Section 1.1     Definitions.
1
ARTICLE II SHARE EXCHANGE; CLOSING
5
Section 2.1     Share Exchange.
5
Section 2.2     Closing.
5
Section 2.3     Closing Deliveries by Acquiror and Acquiror Principal
Shareholders.
5
Section 2.4     Closing Deliveries by Acquiree, and Acquiree Principal
Shareholders.
5
Section 2.5     Section 368 Reorganization.
5
ARTICLE III REPRESENTATIONS OF ACQUIREE PRINCIPAL SHAREHOLDERS
6
Section 3.1     Authority.
6
Section 3.2     Binding Obligations.
6
Section 3.3     No Conflicts.
6
Section 3.4     Certain Proceedings.
7
Section 3.5     No Brokers or Finders.
7
Section 3.6     Investment Representations.
7
Section 3.7     Stock Legends.
8
Section 3.8     Disclosure.
9
Section 4.1     Organization and Qualification.
9
Section 4.2     Authority.
9
Section 4.3     Binding Obligations.
10
Section 4.4     No Conflicts.
10
Section 4.5     Subsidiaries.
10
Section 4.6     Organizational Documents.
10
Section 4.7     Capitalization.
10
Section 4.8     No Brokers or Finders.
11
Section 4.9     Disclosure.
11
Section 4.10   Certain Proceedings.
11
Section 4.11   FDA.
11
Section 4.12   Intellectual Property.
12
Section 5.1     Organization and Qualification.
12
Section 5.2     Authority.
12
Section 5.3     Binding Obligations.
12
Section 5.4     No Conflicts.
13
Section 5.5     Subsidiaries.
13

 
 

 
 
Section 5.6      Organizational Documents/Capitalization.
13
Section 5.7      Compliance with Laws.
14
Section 5.8      Certain Proceedings.
14
Section 5.9      No Brokers or Finders.
15
Section 5.10    Contracts.
15
Section 5.11    Tax Matters.Tax Returns.
15
Section 5.12    Labor Matters.
16
Section 5.13    Employee Benefits.
16
Section 5.14    Title to Assets.
16
Section 5.15    Intellectual Property.
16
Section 5.16    SEC Reports.
16
Section 5.17    Internal Accounting Controls.
17
Section 5.18    Application of Takeover Protections.
17
Section 5.19    Transactions With Affiliates and Employees.
17
Section 5.20    Liabilities.
17
Section 5.21    Bank Accounts and Safe Deposit Boxes.
17
Section 5.22    Investment Company.
17
Section 5.23    Bank Holding Company Act.
18
Section 5.24    Public Utility Holding Act.
18
Section 5.25    Federal Power Act.
18
Section 5.26    Money Laundering Laws.
18
Section 5.27    Foreign Corrupt Practices.
18
Section 5.28    Absence of Certain Changes or Events.
18
Section 5.29    Disclosure.
18
Section 5.30    Undisclosed Events.
19
Section 5.31    Non-Public Information.
19
Section 5.32    Listing and Maintenance Requirements.
19
Section 5.33    No Integrated Offering.
19
Section 5.34    Accountants.
19
Section 5.35    No Disagreements with Accountants and Lawyers.
19
Section 5.36    No SEC or FINRA Inquiries.
19
Section 5.37    Filing Status.
19
Section 6.1      Conduct of Business.
20
Section 6.2      Restrictions on Conduct of Business.
20
Section 6.3      Reporting Costs.
21
Section 7.1      Access to Information.
22
Section 7.2      Legal Requirements.
22

 
 

 
 
Section 7.3      Notification of Certain Matters.
22
Section 8.1      General.
22
Section 8.2      Litigation Support.
22
Section 8.3      Assistance with Post-Closing SEC Reports and Inquiries.
23
Section 8.4      Public Announcements.
23
Section 8.5      Spin Off Agreement.
23
Section 8.6      Friendable Asset Sale/Spinoff.
23
Section 9.1      Conditions to Obligation of the Parties Generally.
23
Section 9.2      Conditions to Obligation of the Acquiree Parties.
23
Section 9.3      Conditions to Obligation of the Acquiror Parties.
26
Section 10.1    Grounds for Termination.
26
Section 10.2    Procedure and Effect of Termination.
27
Section 10.3    Effect of Termination.
27
Section 11.1    Indemnification.
28
Section 11.2    Survival of Representations and Warranties.
28
Section 11.3    Method of Asserting Claims, Etc.
28
Section 12.1    Expenses.
29
Section 12.2    Confidentiality.
29
Section 12.3    Notices.
30
Section 12.4    Further Assurances.
31
Section 12.5    Waiver.
31
Section 12.6    Entire Agreement and Modification.
31
Section 12.7    Assignments, Successors, and No Third-Party Rights.
31
Section 12.8    Severability.
31
Section 12.9    Section Headings.
31
Section 12.10  Construction.
31
Section 12.11  Counterparts.
32
Section 12.12  Specific Performance.
32
Section 12.13  Governing Law; Submission to Jurisdiction.
32
Section 12.14  Waiver of Jury Trial.
32

 
 
 

 

 
SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (“Agreement”), dated as of June 27, 2018, is made
by and among FRIENDABLE, INC., a corporation organized under the laws of Nevada
(the “Acquiror”), each of the persons listed on Schedule 1 hereto who are the
principal shareholders of the Acquiror (collectively, the “Acquiror Principal
Shareholders” and individually, an “Acquiror Shareholder”), SHARPS TECHNOLOGY
INC., a corporation organized under the laws of the State of Wyoming (the
“Acquiree”), and each of the Persons listed on Schedule I hereto who are
principal shareholders of the Acquiree (collectively, the “Acquiree Principal
Shareholders,” and individually an “Acquiree Principal Shareholder”). Each of
the Acquiror, Acquiree and Acquiree Principal Shareholders are referred to
herein individually as a “Party” and collectively as the “Parties.”
 
RECITALS:
 
WHEREAS, the Acquiree Principal Shareholders are the holders of all of the
issued and outstanding shares of common stock of the Acquiree (the “Acquiree
Interests”);
 
WHEREAS, the Acquiree Principal Shareholders have agreed to transfer to the
Acquiror, and the Acquiror has agreed to acquire from the Acquiree Principal
Shareholders, all of the Acquiree Interests, in exchange for the issuance of
17,000,000 Acquiror Shares (as defined below) to the Acquiree Principal
Shareholders, which Acquiror Shares shall constitute at least 85.00% of the
issued and outstanding shares of Acquiror Common Stock (as defined below)
immediately after the closing of the transactions contemplated herein, in each
case, on the terms and conditions as set forth herein;
 
WHEREAS, the Principal Acquiree Stockholders will beneficially own 7,600,000
shares of Common Stock which represents approximately 63.33% of Acquiree’s
outstanding common stock immediately prior to the Closing.
 
NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
 
Section 1.1     Definitions.
 
For all purposes of and under this Agreement, the following terms shall have the
following respective meanings:
 
“Accredited Investor” has the meaning set forth in Rule 501 under the Securities
Act.
 
“Acquiree” has the meaning set forth in the preamble.
 
“Acquiree Disclosure Schedule” has the meaning set forth in Article IV.
 
“Acquiree Interests” has the meaning set forth in the recitals.
 
“Acquiree Indemnified Parties” means the Acquiree and the Acquiree Principal
Shareholders and their respective Affiliates and the officers, directors and
representatives of such Persons; provided that (i) the Acquiror shall be a
member of the Acquiree Indemnified Parties after the Closing and (ii) none of
the Acquiror Principal Shareholders nor the Acquiror Principal Shareholders’
Affiliates shall be members of the Acquiree Indemnified Parties at any time.
 
“Acquiree Organizational Documents” has the meaning set forth in Section 4.6.
 
“Acquiree Shareholder” and “Acquiree Principal Shareholders” have the respective
meanings set forth in the preamble.
 
 
1

 
 
“Acquiror” has the meaning set forth in the recitals.
 
“Acquiror Common Stock” means the common stock, par value $0.001 per share, of
the Acquiror.
 
“Acquiror Disclosure Schedule” has the meaning set forth in Article V.
 
“Acquiror Most Recent Fiscal Year End” means December 31, 2017.
 
“Acquiror Principal Shareholderss” has the meaning set forth in the preamble.
 
“Acquiror Shares” has the meaning set forth in the recitals.
 
“Acquiror Shareholders” means entities or individuals holding Acquiror Shares.
 
“Acquisition Transaction” means any transaction or series of transactions
involving: (a) any merger, consolidation, share exchange, business combination,
issuance of securities, acquisition of securities, tender offer, exchange offer
or other similar transaction; or (b) any sale (other than sales of inventory in
the Ordinary Course of Business), lease (other than in the Ordinary Course of
Business), exchange, transfer (other than sales of inventory in the Ordinary
Course of Business), license (other than nonexclusive licenses in the Ordinary
Course of Business), acquisition or disposition of assets.
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.
 
“Agreement” has the meaning set forth in the preamble.
 
“BHCA” has the meaning set forth in Section 5.23.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Date” has the meaning set forth in Section 2.2.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Competing Transaction Proposal” means any inquiry, proposal, indication of
interest or offer from any Person contemplating or otherwise relating to any
Acquisition Transaction directly or indirectly involving the Acquiror, its
business or any assets of the Acquiror (including, without limitation, any
Acquisition Transaction involving Acquiror Principal Shareholders that would
include the Acquiror, its business or any assets of the Acquiror).
 
“Contract” means any written or oral contract, lease, license, indenture, note,
bond, agreement, arrangement, understanding, permit, concession, franchise or
other instrument.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.
 
“Fan Pass, Inc.” means the Acquiror’s wholly-owned subsidiary.
 
 
2

 
 
“Federal Reserve” has the meaning set forth in Section 5.23.
 
“GAAP” means, with respect to any Person, generally accepted accounting
principles in the U.S. applied on a consistent basis with such Person’s past
practices.
 
“Governmental Authority” means any domestic or foreign, federal or national,
state or provincial, municipal or local government, governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, political subdivision, commission, court,
tribunal, official, arbitrator or arbitral body.
 
“Indebtedness” means without duplication, (a) all indebtedness or other
obligation of the Person for borrowed money, whether current, short-term, or
long-term, secured or unsecured, (b) all indebtedness of the Person for the
deferred purchase price for purchases of property outside the Ordinary Course of
Business, (c) all lease obligations of the Person under leases which are capital
leases in accordance with GAAP, (d) any off-balance sheet financing of the
Person including synthetic leases and project financing, (e) any payment
obligations of the Person in respect of banker’s acceptances or letters of
credit (other than stand-by letters of credit in support of ordinary course
trade payables), (f) any liability of the Person with respect to interest rate
swaps, collars, caps and similar hedging obligations, (g) any liability of the
Person under deferred compensation plans, phantom stock plans, severance or
bonus plans, or similar arrangements made payable as a result of the
transactions contemplated herein, (h) any indebtedness referred to in clauses
(a) through (g) above of any other Person which is either guaranteed by, or
secured by a security interest upon any property owned by, the Person and (i)
accrued and unpaid interest of, and prepayment premiums, penalties or similar
contractual charges arising as result of the discharge at Closing of, any such
foregoing obligation.
 
“Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world. For purposes of
clarification, Intellectual Property does not include any of the foregoing as
they relate to Fan Pass, Inc.
 
“Knowledge” shall mean, except as otherwise explicitly provided herein, actual
knowledge after reasonable investigation. The Acquiror shall be deemed to have
“Knowledge” of a matter if any of its officers, directors, stockholders, or
employees has Knowledge of such matter. Phrases such as “to the Knowledge of the
Acquiror” or the “Acquiror’s Knowledge” shall be construed accordingly.
 
“Laws” means, with respect to any Person, any U.S. or non-U.S., federal,
national, state, provincial, local, municipal, international, multinational or
other Law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.
 
“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.
 
“License” means any security clearance, permit, license, variance, franchise,
Order, approval, consent, certificate, registration or other authorization of
any Governmental Authority or regulatory body, and other similar rights.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.
 
 
3

 
 
“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the business, financial condition, operations, results of operations,
assets, customer, supplier or employee relations or future prospects of such
Person.
 
“Money Laundering Laws” has the meaning set forth in Section 5.26.
 
“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ of any Governmental Authority or regulatory body.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
“Party” and “Parties” have the respective meanings set forth in the preamble.
 
“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.
 
“Principal Market” means the OTC Pink Marketplace.
 
“Registration Statements” has the meaning set forth in Section 5.16(b).
 
“Regulation S” means Regulation S under the Securities Act, as the same may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.
 
“S-1 Registration Statement” means the S-1 registration statement to be filed by
Fan Pass, Inc. contemporaneously with the execution of this Agreement for the
distribution and registration of the common stock of Acquiror’s wholly owned
subsidiary, Fan Pass, Inc.
 
“SEC” means the U.S. Securities and Exchange Commission, or any successor agency
thereto.
 
“SEC Reports” has the meaning set forth in Section 5.16(a).
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.
 
“Share Exchange” has the meaning set forth in Section 2.1.
 
“Spinoff Separation Agreement” means the agreement for the spin off of 100% of
Fan Pass, Inc.
 
“Tax Return” means all returns, declarations, reports, estimates, statements,
forms and other documents filed with or supplied to or required to be provided
to a Governmental Authority with respect to Taxes, including any schedule or
attachment thereto and any amendment thereof.
 
“Tax” or “Taxes” means all taxes, assessments, duties, levies or other charge
imposed by any Governmental Authority of any kind whatsoever together with any
interest, penalties, fines or additions thereto and any liability for payment of
taxes whether as a result of (i) being a member of an affiliated, consolidated,
combined, unitary or similar group for any period, (ii) any tax sharing, tax
indemnity or tax allocation agreement or any other express or implied agreement
to indemnify any Person, (iii) being liable for another Person’s taxes as a
transferee or successor otherwise for any period, or (iv) operation of Law.
 
“Transaction Documents” means, collectively, this Agreement and all agreements,
certificates, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement.
 
 
4

 
 
“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
 
“U.S.” means the United States of America.
 
“U.S. Person” has the meaning set forth in Regulation S under the Securities
Act.
 
ARTICLE II
SHARE EXCHANGE; CLOSING
 
Section 2.1     Share Exchange. At the Closing, the Acquiree shall sell,
transfer, convey, assign and deliver shares of Acquiree Interests, representing
100% of the issued and outstanding shares of common stock of the Acquiree, to
the Acquiror, and in consideration therefor the Acquiror shall issue a total of
17,000,000 fully paid and nonassessable share of Acquiror Common Stock, par
value $0.0001, (the “Acquiror Shares”) to the Acquiree Principal Shareholders,
as set forth beside the name of each such Acquiree Shareholder on Schedule I
hereto (the “Share Exchange”) which shall equal 85% of the Acquiror’s total
outstanding shares on a fully diluted basis at the time of the Closing, except
that the shares of Common Stock issuable upon conversion of the Convertible
Notes, as defined herein and any shares that the Company may sell at $0.80 per
share (including the Shares to be sold to Alpha) (the Second Tranche Shares”)
between the date hereof and the Closing Date are not included in such percentage
calculation. The amount of Acquiror Shares that will be issued in exchange for
any Second Tranche Shares shall be multiplied by the Exchange Ratio as defined
below. The Exchange Ratio shall be 1.44 shares of Acquiror Common Stock for each
share of Acquiree Common Stock.
 
Section 2.2     Closing. Upon the terms and subject to the conditions of this
Agreement, the transactions contemplated by this Agreement shall take place at a
closing (the “Closing”) to be held at the offices of Grushko & Mittman, P.C.,
located at 515 Rockaway Avenue, Valley Stream, New York 11581, at a time and
date to be specified by the Parties, which shall be no later than the second
(2nd) Business Day following the satisfaction or, if permitted pursuant hereto,
waiver of the conditions set forth in Article X, or at such other location, date
and time as Acquiree and Acquiror Principal Shareholders shall mutually agree.
The date and time of the Closing is referred to herein as the “Closing Date.”
 
Section 2.3     Closing Deliveries by Acquiror and Acquiror Principal
Shareholders. At the Closing: (a) the Acquiror shall deliver, or cause to be
delivered, certificates evidencing the number of Acquiror Shares, set forth
beside each Acquiror Shareholder’s name on Schedule I hereto; and (b) the
Acquiror and the Acquiror Principal Shareholders, as applicable, shall deliver,
or cause to be delivered, to the Acquiree and the Acquiree Principal
Shareholders, as applicable, the various documents required to be delivered as a
condition to the Closing pursuant to Section 9.2 hereof.
 
Section 2.4     Closing Deliveries by Acquiree, and Acquiree Principal
Shareholders. At the Closing: (a) Acquiree shall deliver, or cause to be
delivered, certificate(s) representing its Acquiree Shares, accompanied by an
executed instrument of transfer for transfer by Acquiree of its Acquiree Shares
to the Acquiror; and (b) the Acquiree, and the Acquiree Principal Shareholders,
as applicable, shall deliver, or cause to be delivered, to the Acquiror and the
Acquiror Principal Shareholders, as applicable, the various documents required
to be delivered as a condition to the Closing pursuant to Section 9.3 hereof.
 
 
5

 
 
Section 2.5     Section 368 Reorganization. For U.S. federal income Tax
purposes, the Share Exchange is intended to constitute a “reorganization” within
the meaning of Section 368(a)(1)(B) of the Code. The Parties hereby adopt this
Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the Treasury Regulations. Notwithstanding the
foregoing or anything else to the contrary contained in this Agreement, the
Parties acknowledge and agree that no Party is making any representation or
warranty as to the qualification of the Share Exchange as a reorganization under
Section 368 of the Code or as to the effect, if any, that any transaction
consummated prior to or after the Closing Date has or may have on any such
reorganization status. The Parties acknowledge and agree that each (i) has had
the opportunity to obtain independent legal and tax advice with respect to the
transaction contemplated by this Agreement, and (ii) is responsible for paying
its own Taxes, including without limitation, any adverse Tax consequences that
may result if the transaction contemplated by this Agreement is not determined
to qualify as a reorganization under Section 368 of the Code.
 
ARTICLE III
REPRESENTATIONS OF ACQUIREE PRINCIPAL SHAREHOLDERS
 
The Acquiree Principal Shareholders severally, and not jointly, hereby represent
and warrant to the Acquiror that the statements contained in this Article III
are correct and complete as of the date of this Agreement and will be correct
and complete as of the Closing Date (as though made then and as thought the
Closing Date were substituted for the date of this Agreement throughout this
Article III) (except where another date or period of time is specifically stated
herein for a representation or warranty).
 
Section 3.1     Authority. Such Acquiree Principal Shareholders have all
requisite authority and power to enter into and deliver this Agreement and any
of the other Transaction Documents to which such Acquiree Principal Shareholders
is a party, and any other certificate, agreement, document or instrument to be
executed and delivered by such Acquiree Principal Shareholders in connection
with the transactions contemplated hereby and thereby and to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. This Agreement has been, and each of the
Transaction Documents to which such Acquiree Principal Shareholders is a party
will be, duly and validly authorized and approved, executed and delivered by
such Acquiree Principal Shareholders.
 
Section 3.2     Binding Obligations. Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than such Acquiree Principal Shareholders, this
Agreement and each of the Transaction Documents to which such Acquiree Principal
Shareholders is a party are duly authorized, executed and delivered by such
Acquiree Principal Shareholders, and constitutes the legal, valid and binding
obligations of such Acquiree Principal Shareholders, enforceable against such
Acquiree Principal Shareholders in accordance with their respective terms,
except as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.
 
Section 3.3     No Conflicts. Neither the execution or delivery by such Acquiree
Principal Shareholders of this Agreement or any Transaction Document to which
such Acquiree Principal Shareholders is a party, nor the consummation or
performance by such Acquiree Principal Shareholders of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the organizational
documents of such Acquiree Principal Shareholders (if such Acquiree Principal
Shareholders is not a natural Person); (b) contravene, conflict with, constitute
a default (or an event or condition which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination or acceleration
of, any agreement or instrument to which such Acquiree Principal Shareholders is
a party or by which the properties or assets of such Acquiree Principal
Shareholders are bound; or (c) contravene, conflict with, result in any breach
of, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, impair the rights of such Acquiree Principal
Shareholders under, or alter the obligations of any Person under, or create in
any Person the right to terminate, amend, accelerate or cancel, or require any
notice, report or other filing (whether with a Governmental Authority or any
other Person) pursuant to, or result in the creation of a Lien on any of the
assets or properties of the Acquiror under, any note, bond, mortgage, indenture,
Contract, License, permit, franchise or other instrument or obligation to which
such Acquiree Principal Shareholders is a party or any of such Acquiree
Principal Shareholders’s assets and properties are bound or affected, except, in
the case of clauses (b) or (c) for any such contraventions, conflicts,
violations, or other occurrences as would not have a Material Adverse Effect on
such Acquiree Principal Shareholders.
 
 
6

 
 
Section 3.4     Certain Proceedings. There is no Action pending against, or to
the Knowledge of such Acquiree Principal Shareholders, threatened against or
affecting, such Acquiree Principal Shareholders by any Governmental Authority or
other Person with respect to such Acquiree Principal Shareholders that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the transactions contemplated by this
Agreement.
 
Section 3.5     No Brokers or Finders. No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against
such Acquiree Principal Shareholders for any commission, fee or other
compensation as a finder or broker, or in any similar capacity, based upon
arrangements made by or on behalf of such Acquiree Principal Shareholders and
such Acquiree Principal Shareholders will indemnify and hold the Acquiror and
the Acquiror Principal Shareholderss harmless against any liability or expense
arising out of, or in connection with, any such claim.
 
Section 3.6     Investment Representations. Each Acquiree Principal Shareholders
severally, and not jointly, hereby represents and warrants, solely with respect
to itself and not any other Acquiree Principal Shareholders, to the Acquiror as
follows:
 
(a)     Purchase Entirely for Own Account. Such Acquiree Principal Shareholders
is acquiring such Acquiree Principal Shareholders’ portion of the Acquiror
Shares proposed to be acquired hereunder for investment for its own account and
not with a view to the resale or distribution of any part thereof, and such
Acquiree Principal Shareholders has no present intention of selling or otherwise
distributing such Acquiror Shares, except in compliance with applicable
securities Laws.
 
(b)     Restricted Securities. Such Acquiree Principal Shareholders understands
that the Acquiror Shares are characterized as “restricted securities” under the
Securities Act inasmuch as this Agreement contemplates that, if acquired by the
Shareholder pursuant hereto, the Acquiror Shares would be acquired in a
transaction not involving a public offering. The issuance of the Acquiror Shares
hereunder is being effected in reliance upon an exemption from registration
afforded under Section 4(2) of the Securities Act. Such Acquiree Principal
Shareholders further acknowledges that if the Acquiror Shares are issued to such
Acquiree Principal Shareholders in accordance with the provisions of this
Agreement, such Acquiror Shares may not be resold without registration under the
Securities Act or the existence of an exemption therefrom. Such Acquiree
Principal Shareholders represents that he is familiar with Rule 144 promulgated
under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act
 
(c)     Acknowledgment of Non-Registration. Such Acquiree Principal Shareholders
understands and agrees that the Acquiror Shares to be issued pursuant to this
Agreement have not been registered under the Securities Act or the securities
Laws of any state of the U.S.
 
(d)     Status. By its execution of this Agreement, each Acquiree Principal
Shareholders represents and warrants to the Acquiror as indicated on its
signature page to this Agreement, either that: (i) such Acquiree Principal
Shareholders is an Accredited Investor; or (ii) such Acquiree Principal
Shareholders is not a U.S. Person. Each Acquiree Principal Shareholders
understands that the Acquiror Shares are being offered and sold to such Acquiree
Principal Shareholders in reliance upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Acquiree Principal Shareholders set forth in this Agreement, in order that
the Acquiror may determine the applicability and availability of the exemptions
from registration of the Acquiror Shares on which the Acquiror is relying.
 
 
7

 
 
(e)     Additional Representations and Warranties. Such Acquiree Principal
Shareholders, severally and not jointly, further represents and warrants to the
Acquiror as follows: (i) such Person qualifies as an Accredited Investor; (ii)
such Person consents to the placement of a legend on any certificate or other
document evidencing the Acquiror Shares substantially in the form set forth in
Section 3.7(a); (iii) such Person has sufficient knowledge and experience in
finance, securities, investments and other business matters to be able to
protect such Person’s or entity’s interests in connection with the transactions
contemplated by this Agreement; (iv) such Person has consulted, to the extent
that it has deemed necessary, with its tax, legal, accounting and financial
advisors concerning its investment in the Acquiror Shares and can afford to bear
such risks for an indefinite period of time, including, without limitation, the
risk of losing its entire investment in the Acquiror Shares; (v) such Person has
had access to the SEC Reports; (vi) such Person has been furnished during the
course of the transactions contemplated by this Agreement with all other public
information regarding the Acquiror that such Person has requested and all such
public information is sufficient for such Person to evaluate the risks of
investing in the Acquiror Shares; (vii) such Person has been afforded the
opportunity to ask questions of and receive answers concerning the Acquiror and
the terms and conditions of the issuance of the Acquiror Shares; (viii) such
Person is not relying on any representations and warranties concerning the
Acquiror made by the Acquiror or any officer, employee or agent of the Acquiror,
other than those contained in this Agreement or the SEC Reports; (ix) such
Person will not sell or otherwise transfer the Acquiror Shares, unless either
(A) the transfer of such securities is registered under the Securities Act or
(B) an exemption from registration of such securities is available; (x) such
Person understands and acknowledges that the Acquiror is under no obligation to
register the Acquiror Shares for sale under the Securities Act; (xi) such Person
represents that the address furnished in Schedule I is the principal residence
if he is an individual or its principal business address if it is a corporation
or other entity; (xii) such Person understands and acknowledges that the
Acquiror Shares have not been recommended by any federal or state securities
commission or regulatory authority, that the foregoing authorities have not
confirmed the accuracy or determined the adequacy of any information concerning
the Acquiror that has been supplied to such Person and that any representation
to the contrary is a criminal offense; and (xiii) such Person acknowledges that
the representations, warranties and agreements made by such Person herein shall
survive the execution and delivery of this Agreement and the purchase of the
Acquiror Shares.
 
(f)     Additional Representations and Warranties of Non-U.S. Persons. Each
Acquiree Principal Shareholders that is not a U.S. Person, severally and not
jointly, further represents and warrants to the Acquiror as follows: (i) at the
time of (A) the offer by the Acquiror and (B) the acceptance of the offer by
such Person, of the Acquiror Shares, such Person was outside the U.S; (ii) no
offer to acquire the Acquiror Shares or otherwise to participate in the
transactions contemplated by this Agreement was made to such Person or its
representatives inside the U.S.; (iii) such Person is not purchasing the
Acquiror Shares for the account or benefit of any U.S. Person, or with a view
towards distribution to any U.S. Person, in violation of the registration
requirements of the Securities Act; (iv) such Person will make all subsequent
offers and sales of the Acquiror Shares either (A) outside of the U.S. in
compliance with Regulation S; (B) pursuant to a registration under the
Securities Act; or (C) pursuant to an available exemption from registration
under the Securities Act; (v) such Person is acquiring the Acquiror Shares for
such Person’s own account, for investment and not for distribution or resale to
others; (vi) such Person has no present plan or intention to sell the Acquiror
Shares in the U.S. or to a U.S. Person at any predetermined time, has made no
predetermined arrangements to sell the Acquiror Shares and is not acting as an
underwriter or dealer with respect to such securities or otherwise participating
in the distribution of such securities; (vii) neither such Person, its
Affiliates nor any Person acting on behalf of such Person, has entered into, has
the intention of entering into, or will enter into any put option, short
position or other similar instrument or position in the U.S. with respect to the
Acquiror Shares at any time after the Closing Date through the one year
anniversary of the Closing Date except in compliance with the Securities Act;
(viii) such Person consents to the placement of a legend on any certificate or
other document evidencing the Acquiror Shares substantially in the form set
forth in Section 3.7(b) and (ix) such Person is not acquiring the Acquiror
Shares in a transaction (or an element of a series of transactions) that is part
of any plan or scheme to evade the registration provisions of the Securities
Act.
 
Section 3.7     Stock Legends. Such Acquiree Principal Shareholders hereby
agrees with the Acquiror as follows:
 
(a)     The certificates evidencing the Acquiror Shares issued to those Acquiree
Principal Shareholders who are Accredited Investors, and each certificate issued
in transfer thereof, will bear the following or similar legend:
 
 
8

 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.
 
(b)     Other Legends. The certificates representing such Acquiror Shares, and
each certificate issued in transfer thereof, will also bear any other legend
required under any applicable Law, including, without limitation, any state
corporate and state securities law, or Contract.
 
Section 3.8     Disclosure. No representation or warranty of such Acquiree
Principal Shareholder contained in this Agreement or any other Transaction
Document and no statement or disclosure made by or on behalf of such Acquiree
Principal Shareholder to the Acquiror or the Acquiror Principal Shareholders
pursuant to this Agreement or any other agreement contemplated herein contains
an untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ACQUIREE
 
The Acquiree hereby represents and warrants to the Acquiror, subject to the
exceptions and qualifications specifically set forth or disclosed in writing in
the disclosure schedule delivered by the Acquiree to the Acquiror (the “Acquiree
Disclosure Schedule”), that the statements contained in this Article IV are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as thought the Closing
Date were substituted for the date of this Agreement throughout this Article IV)
(except where another date or period of time is specifically stated herein for a
representation or warranty). The Acquiree Disclosure Schedule shall be arranged
according to the numbered and lettered paragraphs of this Article IV and any
disclosure in the Acquiree Disclosure Schedule shall qualify the corresponding
paragraph in this Article IV. The Acquiror and, after the Closing, the Acquiree,
shall be entitled to rely on the representations and warranties set forth in
this Article IV regardless of any investigation or review conducted by the
Acquiror prior to the Closing.
 
Section 4.1     Organization and Qualification. The Acquiree is a corporation
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, has all requisite corporate
authority and power, Licenses, authorizations, consents and approvals to carry
on its business as presently conducted and to own, hold and operate its
properties and assets as now owned, held and operated by it, and is duly
qualified to do business and in good standing in each jurisdiction in which the
failure to be so qualified would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on the Acquiree.
 
Section 4.2     Authority. The Acquiree has all requisite authority and power
(corporate and other), Licenses, authorizations, consents and approvals to enter
into and deliver this Agreement and any of the other Transaction Documents to
which the Acquiree is a party and any other certificate, agreement, document or
instrument to be executed and delivered by the Acquiree in connection with the
transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the other
Transaction Documents by the Acquiree and the performance by the Acquiree of its
obligations hereunder and thereunder and the consummation by the Acquiree of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Acquiree. The Acquiree does not need to give
any notice to, make any filing with, or obtain any authorization, consent or
approval of any Person or Governmental Authority in order for the Parties to
execute, deliver or perform this Agreement or the transactions contemplated
hereby. This Agreement has been, and each of the Transaction Documents to which
the Acquiree is a party will be, duly and validly authorized and approved,
executed and delivered by the Acquiree.
 
 
9

 
 
Section 4.3     Binding Obligations. Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than the Acquiree, this Agreement and each of
the Transaction Documents to which the Acquiree is a party are duly authorized,
executed and delivered by the Acquiree and constitutes the legal, valid and
binding obligations of the Acquiree enforceable against the Acquiree in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.
 
Section 4.4     No Conflicts. Neither the execution nor the delivery by the
Acquiree of this Agreement or any Transaction Document to which the Acquiree is
a party, nor the consummation or performance by the Acquiree of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the Acquiree
Organizational Documents, (b) contravene, conflict with or result in a violation
of any Law, Order, charge or other restriction or decree applicable to the
Acquiree, or by which the Acquiree or any of its respective assets and
properties are bound or affected, (c) contravene, conflict with, result in any
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, impair the rights of the Acquiree
under, or alter the obligations of any Person under, or create in any Person the
right to terminate, amend, accelerate or cancel, or require any notice, report
or other filing (whether with a Governmental Authority or any other Person)
pursuant to, or result in the creation of a Lien on any of the assets or
properties of the Acquiree under, any note, bond, mortgage, indenture, Contract,
License, permit, franchise or other instrument or obligation to which the
Acquiree is a party or by which the Acquiree or any of its respective assets and
properties are bound or affected; or (d) contravene, conflict with, or result in
a violation of, the terms or requirements of, or give any Governmental Authority
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
licenses, permits, authorizations, approvals, franchises or other rights held by
the Acquiree or that otherwise relate to the business of, or any of the
properties or assets owned or used by, the Acquiree, except, in the case of
clauses (b), (c), or (d), for any such contraventions, conflicts, violations, or
other occurrences as would not have a Material Adverse Effect on the Acquiree.
 
Section 4.5     Subsidiaries. The Acquiree does not own, directly or indirectly,
any equity or other ownership interest in any corporation, partnership, joint
venture or other entity or enterprise. There are no Contracts or other
obligations (contingent or otherwise) of the Acquiree to retire, repurchase,
redeem or otherwise acquire any outstanding shares of capital stock of, or other
ownership interests in, any other Person or to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
other Person.
 
Section 4.6     Organizational Documents. The Acquiree has delivered or made
available to the Acquiror a true and correct copy of the Certificate of
Organization of the Acquiree and any other organizational documents of the
Acquiree, each as amended, and each such instrument is in full force and effect
(the “Acquiree Organizational Documents”). The Acquiree is not in violation of
any of the provisions of the Acquiree Organizational Documents.  
 
Section 4.7     Capitalization. The authorized capital stock of the Acquiree
consists of 20,000,000 shares of common stock and 10,000 shares of undesignated
preferred stock. Except as set forth in this Section, no units or other voting
securities of the Acquiree were issued, reserved for issuance or outstanding.
All outstanding shares of the Acquiree are, and all such units that may be
issued prior to the Closing Date will be when issued, duly authorized, validly
issued, fully paid and nonassessable and not subject to or issued in violation
of any right of first refusal, preemptive right, subscription right or any
similar right under any provision of the Laws of the jurisdiction of the
Acquiree’s formation, the Acquiree Organizational Documents or any Contract to
which the Acquiree is a party or otherwise bound although certain of such shares
issued to officers, directors and consultants are subject to certain vesting
schedules, all as set forth on Schedule 4.7(a). There are not any bonds,
debentures, notes or other Indebtedness of the Acquiree having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which holders of Acquiree Interests may vote. Except as
provided otherwise on Schedule 4.7, there are no options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Acquiree is a party or by
which it is bound (x) obligating the Acquiree to issue, deliver or sell, or
cause to be issued, delivered or sold, additional units or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any unit of or other equity interest in, the Acquiree, or (y) that give any
Person the right to receive any economic benefit or right similar to or derived
from the economic benefits and rights occurring to unit holders of the Acquiree.
There are no outstanding Contracts or obligations of the Acquiree to repurchase,
redeem or otherwise acquire any units of the Acquiree. There are no registration
rights, proxies, voting trust agreements or other agreements or understandings
with respect to any units of the Acquiree, except that the Company’s Executive
Chairman is the owner of one (1) share of Acquiree’s Series A Preferred Stock
which entitles the owner to vote 50.1% of the total voting stock on any matter
related to the election of directors submitted to a vote of shareholders.
 
 
10

 
 
Section 4.8     No Brokers or Finders. No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against the
Acquiree for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, based upon arrangements made by or on behalf of the
Acquiree, and the Acquiree will indemnify and hold the Acquiror and the Acquiror
Principal Shareholderss and harmless against any liability or expense arising
out of, or in connection with, any such claim.
 
Section 4.9     Disclosure. No representation or warranty of the Acquiree
contained in this Agreement and no statement or disclosure made by or on behalf
of the Acquiree to the Acquiror or the Acquiror Principal Shareholderss pursuant
to this Agreement or any other agreement contemplated herein contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.
 
Section 4.10 Certain Proceedings. There is no Action pending against, threatened
against or affecting the Acquiree by any Governmental Agency or other Person
with respect to Acquiree that challenge, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with any of the transactions
contemplated by this Agreement.
 
Section 4.11 FDA. As to each product subject to the jurisdiction of the U.S.
Food and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by Acquiree or any
of its Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by Acquiree in compliance with all applicable
requirements under FDCA and similar laws, rules and regulations relating to
registration, investigational use, premarket clearance, licensure, or
application approval, good manufacturing practices, good laboratory practices,
good clinical practices, product listing, quotas, labeling, advertising, record
keeping and filing of reports, except where the failure to be in compliance
would not have a Material Adverse Effect. There is no pending, completed or, to
Acquiree's knowledge, threatened, action (including any lawsuit, arbitration, or
legal or administrative or regulatory proceeding, charge, complaint, or
investigation) against Acquiree or any of its Subsidiaries, and none of Acquiree
or any of its Subsidiaries has received any notice, warning letter or other
communication from the FDA or any other governmental entity, which (i) contests
the premarket clearance, licensure, registration, or approval of, the uses of,
the distribution of, the manufacturing or packaging of, the testing of, the sale
of, or the labeling and promotion of any Pharmaceutical Product, (ii) withdraws
its approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by Acquiree or any of its Subsidiaries, (iv) enjoins production at
any facility of Acquiree or any of its Subsidiaries, (v) enters or proposes to
enter into a consent decree of permanent injunction with Acquiree or any of its
Subsidiaries, or (vi) otherwise alleges any violation of any laws, rules or
regulations by Acquiree or any of its Subsidiaries, and which, either
individually or in the aggregate, would have a Material Adverse Effect. The
properties, business and operations of Acquiree have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA.  Acquiree has not been informed by the FDA that the
FDA will prohibit the marketing, sale, license or use in the United States of
any product proposed to be developed, produced or marketed by Acquiree nor has
the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by Acquiree.
 
 
11

 
 
Section 4.12 Intellectual Property. Acquiree’s intellectual property is set
forth on Schedule 4.12. From the date of this Agreement, Acquiree shall maintain
in full force and effect its corporate existence, rights and franchises and all
licenses and other rights to use intellectual property owned or possessed by it
and reasonably deemed to be necessary to the conduct of its business, unless it
is sold for value.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR AND
THE ACQUIROR PRINCIPAL SHAREHOLDERS
 
The Acquiror and the Acquiror Principal Shareholders, jointly and severally,
hereby represent and warrant to the Acquiree, and each of the Acquiree Principal
Shareholders, subject to the exceptions and qualifications specifically set
forth or disclosed in writing in the disclosure schedule delivered by each of
the Acquiror Principal Shareholders to the Acquiree, and the Acquiree Principal
Shareholders simultaneously herewith (the “Acquiror Disclosure Schedule”), that
the statements contained in this Article V are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
(as though made then and as thought the Closing Date were substituted for the
date of this Agreement throughout this Article V) (except where another date or
period of time is specifically stated herein for a representation or warranty).
The Acquiror Disclosure Schedule shall be arranged according to the numbered and
lettered paragraphs of this Article V and any disclosure in the Acquiror
Disclosure Schedule shall qualify the corresponding paragraph in this Article V.
The Acquiree, the Acquiree Principal Shareholders and, after the Closing, the
Acquiror, shall be entitled to rely on the representations and warranties set
forth in this Article V regardless of any investigation or review conducted by
the Acquiree, or the Acquiree Principal Shareholders prior to the Closing.
 
Section 5.1     Organization and Qualification. The Acquiror is a corporation
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, has all requisite corporate
authority and power, Licenses, authorizations, consents and approvals to carry
on its business as presently conducted and to own, hold and operate its
properties and assets as now owned, held and operated by it, and is duly
qualified to do business and in good standing in each jurisdiction in which the
failure to be so qualified would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on the Acquiror.
 
Section 5.2     Authority. The Acquiror and the Acquiror Principal Shareholders
have all requisite authority and power, Licenses, authorizations, consents and
approvals to enter into and deliver this Agreement and any of the other
Transaction Documents to which the Acquiror, the Acquiror Principal Shareholders
or any of them is a party and any other certificate, agreement, document or
instrument to be executed and delivered by the Acquiror, the Acquiror Principal
Shareholders or any of them in connection with the transactions contemplated
hereby and thereby and to perform their respective obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and the other Transaction Documents
by the Acquiror and the Acquiror Principal Shareholders and the performance by
the Acquiror and the Acquiror Principal Shareholders of their respective
obligations hereunder and thereunder and the consummation by the Acquiror and
the Acquiror Principal Shareholders of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Acquiror and the Acquiror Principal Shareholders. The Acquiror does not need to
give any notice to, make any filing with, or obtain any authorization, consent
or approval of any Governmental Authority in order for the Parties to execute,
deliver or perform this Agreement or the transactions contemplated hereby. This
Agreement has been, and each of the Transaction Documents to which the Acquiror,
the Acquiror Principal Shareholders or any of them, as applicable, are a party
will be, duly and validly authorized and approved, executed and delivered by the
Acquiror and each of the Acquiror Principal Shareholders.
 
 
12

 
 
Section 5.3     Binding Obligations. Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than the Acquiror and the Acquiror Principal
Shareholders, this Agreement and each of the Transaction Documents to which the
Acquiror, the Acquiror Principal Shareholders or any of them, as applicable, are
a party are duly authorized, executed and delivered by the Acquiror and such
Acquiror Principal Shareholders, as applicable, and constitutes the legal, valid
and binding obligations of the Acquiror and such Acquiror Principal
Shareholders, as applicable, enforceable against the Acquiror and such Acquiror
Principal Shareholders, as applicable, in accordance with their respective
terms, except as such enforcement is limited by general equitable principles, or
by bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.
 
Section 5.4     No Conflicts. Neither the execution nor the delivery by the
Acquiror or the Acquiror Principal Shareholders of this Agreement or any
Transaction Document to which the Acquiror, the Acquiror Principal Shareholders
or any of them is a party, nor the consummation or performance by the Acquiror
and the Acquiror Principal Shareholders of the transactions contemplated hereby
or thereby will, directly or indirectly, (a) contravene, conflict with, or
result in a violation of any provision of the Acquiror Organizational Documents,
(b) contravene, conflict with or result in a violation of any Law, Order, charge
or other restriction or decree of any Governmental Authority or any rule or
regulation of the Principal Market applicable to the Acquiror or the Acquiror
Principal Shareholders, or by which the Acquiror or the Acquiror Principal
Shareholders or any of their respective assets and properties are bound or
affected, (c) contravene, conflict with, result in any breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, impair the rights of the Acquiror under, or alter the
obligations of any Person under, or create in any Person the right to terminate,
amend, accelerate or cancel, or require any notice, report or other filing
(whether with a Governmental Authority or any other Person) pursuant to, or
result in the creation of a Lien on any of the assets or properties of the
Acquiror under, any note, bond, mortgage, indenture, Contract, License, permit,
franchise or other instrument or obligation to which the Acquiror or the
Acquiror Principal Shareholders is a party or by which the Acquiror or the
Acquiror Principal Shareholders or any of their respective assets and properties
are bound or affected; or (d) contravene, conflict with, or result in a
violation of, the terms or requirements of, or give any Governmental Authority
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
Licenses, permits, authorizations, approvals, franchises or other rights held by
the Acquiror or that otherwise relate to the business of, or any of the
properties or assets owned or used by, the Acquiror, except, in the case of
clauses (b), (c), or (d), for any such contraventions, conflicts, violations, or
other occurrences as would not have a Material Adverse Effect on the Acquiror.
 
Section 5.5     Subsidiaries. Except as set forth on Schedule 5.5, the Acquiror
does not own, directly or indirectly, any equity or other ownership interest in
any corporation, partnership, joint venture or other entity or enterprise. There
are no Contracts or other obligations (contingent or otherwise) of the Acquiror
to retire, repurchase, redeem or otherwise acquire any outstanding shares of
capital stock of, or other ownership interests in, any other Person or to
provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any other Person.
 
Section 5.6     Organizational Documents/Capitalization. The Acquiror has
delivered or made available to Acquiree a true and correct copy of the
Certificate of Incorporation and Bylaws of the Acquiror and any other
organizational documents of the Acquiror, each as amended, and each such
instrument is in full force and effect (the “Acquiror Organizational
Documents”). The Acquiror is not in violation of any of the provisions of its
Acquiror Organizational Documents. The authorized capital stock of the Acquiror
consists of (i) 15,000,000,000 shares of Acquiror Common Stock, $0.0001 par
value per share, of which 3,000,000 shares of Acquiror Common Stock will be
issued and outstanding as of the Closing Date; (ii) 50,000,000 shares of
preferred stock, $0.0001 par value per share, of which one share of Series A
Preferred Stock will be issued and outstanding as of the Closing Date. Except as
set forth above, no shares of capital stock or other voting securities of the
Acquiror were issued, reserved for issuance or outstanding. All outstanding
shares of the capital stock of the Acquiror are, and all such shares that may be
issued prior to the Closing Date will be when issued, duly authorized, validly
issued, fully paid and nonassessable and not subject to or issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the Laws of the
jurisdiction of the Acquiror’s organization, the Acquiror Organizational
Documents or any Contract to which the Acquiror is a party or otherwise bound.
Except as set forth on Schedule 5.6(a), there are not any bonds, debentures,
notes or other Indebtedness of the Acquiror having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which holders of Acquiror Common Stock may vote. Except as set
forth on Schedule 5.6(a), there are no options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which the Acquiror is a party or by which it is
bound (x) obligating the Acquiror to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, the Acquiror, (y)
obligating the Acquiror to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Contract, arrangement or undertaking
or (z) that give any Person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of the capital stock of the Acquiror. Except as set forth on Schedule 5.6(a),
there are no outstanding Contracts or obligations of the Acquiror to repurchase,
redeem or otherwise acquire any shares of capital stock of the Acquiror. There
are no registration rights, proxies, voting trust agreements or other agreements
or understandings with respect to any class or series of any capital stock or
other security of the Acquiror. The stockholder list provided to the Acquiree
and the Acquiree Principal Shareholders is a current stockholder list generated
by its stock transfer agent, and such list accurately reflects all of the issued
and outstanding shares of the Acquiror Common Stock.
 
 
13

 
 
(b)     The issuance of the Acquiror Shares to the Acquiree Principal
Shareholders has been duly authorized and, upon delivery to the Acquiree
Principal Shareholders of certificates therefor, respectively, in accordance
with the terms of this Agreement, the Acquiror Shares, will have been validly
issued and fully paid, and will be nonassessable, have the rights, preferences
and privileges specified, will be free of preemptive rights and will be free and
clear of all Liens and restrictions, other than Liens created by the Acquiree
Principal Shareholders, and restrictions on transfer imposed by this Agreement
and the Securities Act.
 
Section 5.7     Compliance with Laws. The business and operations of the
Acquiror have been and are being conducted in accordance with all applicable
Laws and Orders. Except as set forth in Schedule 5.7, the Acquiror is not in
conflict with, or in default or violation of and, to the Knowledge of the
Acquiror or the Acquiror Principal Shareholders, is not under investigation with
respect to and has not been threatened to be charged with or given notice of any
violation of or default under, any (i) Law, rule, regulation, judgment or Order,
or (ii) note, bond, mortgage, indenture, Contract, License, permit, franchise or
other instrument or obligation to which the Acquiror or the Acquiror Principal
Shareholders are parties or by which the Acquiror or the Acquiror Principal
Shareholders or any of their respective assets and properties are bound or
affected. There is no agreement, judgment or Order binding upon the Acquiror or
the Acquiror Principal Shareholders which has, or could reasonably be expected
to have, the effect of prohibiting or materially impairing any business practice
of the Acquiror or the conduct of business by the Acquiror as currently
conducted or the consummation of the transactions contemplated hereby. The
Acquiror has filed all forms, reports and documents required to be filed with
any Governmental Authority and the Acquiror has made available such forms,
reports and documents to Acquiree and the Acquiree Principal Shareholders. As of
their respective dates, such forms, reports and documents complied in all
material respects with the applicable requirements pertaining thereto and none
of such forms, reports and documents contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
 
Section 5.8     Certain Proceedings.  There is no Action pending against, or to
the Knowledge of the Acquiror or the Acquiror Principal Shareholders, threatened
against or affecting, the Acquiror or the Acquiror Principal Shareholders by any
Governmental Authority or other Person with respect to the Acquiror or its
respective businesses or that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement. The Acquiror is not in violation of and, to the
Knowledge of Acquiror or the Acquiror Principal Shareholders, is not under
investigation with respect to and has not been threatened to be charged with or
given notice of any violation of, any applicable Law, rule, regulation, judgment
or Order. The Acquiror or any director or officer (in his or her capacity as
such) of the Acquiror, is or has not been the subject of any Action involving a
claim or violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There are no outstanding SEC comments on any
SEC or other regulatory filing made by the Parent that remain outstanding.
 
 
14

 
 
Section 5.9     No Brokers or Finders. No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against the
Acquiror, or the Acquiror Principal Shareholders for any commission, fee or
other compensation as a finder or broker, or in any similar capacity, based upon
arrangements made by or on behalf of the Acquiror, or the Acquiror Principal
Shareholders, and the Acquiror Principal Shareholders will indemnify and hold
the Acquiror, the Acquiree and the Acquiree Principal Shareholders harmless
against any liability or expense arising out of, or in connection with, any such
claim.
 
Section 5.10     Contracts. Except as disclosed in the SEC Reports, there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of the Acquiror.
The Acquiror is not in violation of or in default under (nor does there exist
any condition which upon the passage of time or the giving of notice would cause
such a violation of or default under) any Contract to which it is a party or to
which it or any of its properties or assets is subject, except for violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect of the Acquiror.
 
Section 5.11     Tax Matters. Tax Returns. The Acquiror has filed all Tax
Returns required to be filed (if any) by or on behalf of the Acquiror, as
applicable, and has paid all Taxes of the Acquiror, as applicable, required to
have been paid (whether or not reflected on any Tax Return). No Governmental
Authority in any jurisdiction has made a claim, assertion or threat to the
Acquiror that the Acquiror is or may be subject to taxation by such
jurisdiction; there are no Liens with respect to Taxes on the Acquiror’s
property or assets; and there are no Tax rulings, requests for rulings, or
closing agreements relating to the Acquiror for any period (or portion of a
period) that would affect any period after the date hereof.
 
(b)     No Adjustments, Changes. Neither the Acquiror nor any other Person on
behalf of the Acquiror (a) has executed or entered into a closing agreement
pursuant to Section 7121 of the Code or any predecessor provision thereof or any
similar provision of state, local or foreign law; or (b) has agreed to or is
required to make any adjustments pursuant to Section 481(a) of the Code or any
similar provision of state, local or foreign law.
 
(c)     No Disputes. There is no pending audit, examination, investigation,
dispute, proceeding or claim with respect to any Taxes of the Acquiror, nor is
any such claim or dispute pending or contemplated. The Acquiror has delivered to
the Acquiree true, correct and complete copies of all Tax Returns and
examination reports and statements of deficiencies assessed or asserted against
or agreed to by the Acquiror, if any, since its inception and any and all
correspondence with respect to the foregoing.
 
(d)     Not a U.S. Real Property Holding Corporation. The Acquiror is not and
has never been a U.S. real property holding corporation within the meaning of
Section 897(c)(2) of the Code at any time during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code.
 
(e)     No Tax Allocation, Sharing. The Acquiror is not and has never been a
party to any Tax allocation or sharing agreement.
 
(f)     No Other Arrangements. Except as disclosed in the SEC Reports, the
Acquiror is not a party to any Contract or arrangement for services that would
result, individually or in the aggregate, in the payment of any amount that
would not be deductible by reason of Section 162(m), 280G or 404 of the Code.
The Acquiror is not a “consenting corporation” within the meaning of Section
341(f) of the Code. The Acquiror does not have any “tax-exempt bond financed
property” or “tax-exempt use property” within the meaning of Section 168(g) or
(h), respectively of the Code. The Acquiror does not have any outstanding
closing agreement, ruling request, request for consent to change a method of
accounting, subpoena or request for information to or from a Governmental
Authority in connection with any Tax matter. During the last two years, the
Acquiror has not engaged in any exchange with a related party (within the
meaning of Section 1031(f) of the Code) under which gain realized was not
recognized by reason of Section 1031 of the Code. The Acquiror is not a party to
any reportable transaction within the meaning of Treasury Regulation Section
1.6011-4.
 
 
15

 
 
Section 5.12    Labor Matters.    There are no collective bargaining or other
labor union agreements to which the Acquiror is a party or by which it is bound.
No material labor dispute exists or, to the Knowledge of the Acquiror, is
imminent with respect to any of the employees of the Acquiror.
 
(b)     Except as set forth in Section 5.13, the Acquiror does not have any
employees, independent contractors or other Persons providing services to them.
The Acquiror is in full compliance with all Laws regarding employment, wages,
hours, benefits, equal opportunity, collective bargaining, the payment of Social
Security and other taxes, and occupational safety and health. The Acquiror is
not liable for the payment of any compensation, damages, taxes, fines, penalties
or other amounts, however designated, for failure to comply with any of the
foregoing Laws.
 
(c)     No director, officer or employee of the Acquiror is a party to, or is
otherwise bound by, any Contract (including any confidentiality, non-competition
or proprietary rights agreement) with any other Person that in any way adversely
affects or will materially affect (a) the performance of his or her duties as a
director, officer or employee of the Acquiror or (b) the ability of the Acquiror
to conduct its business. Each employee of the Acquiror is employed on an at-will
basis and the Acquiror does not have any Contract with any of its employees
which would interfere with its ability to discharge its employees.
 
Section 5.13     Employee Benefits.     Except as set forth on Schedule 5.13,
the Acquiror has not maintained or contributed to any bonus, pension, profit
sharing, deferred compensation, incentive compensation, stock ownership, stock
purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of the Acquiror. There are no
employment, consulting, indemnification, severance or termination agreements or
arrangements between the Acquiror and any current or former employee, officer or
director of the Acquiror, nor does the Acquiror have any general severance plan
or policy.
 
(b)     The Acquiror has not maintained or contributed to any “employee pension
benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare benefit
plans” (as defined in Section 3(1) of ERISA) or any other benefit plan for the
benefit of any current or former employees, consultants, officers or directors
of the Acquiror.
 
Section 5.14     Title to Assets.  Except as set forth on Schedule 5.14, the
Acquiror does not own any real property. The Acquiror has sufficient title to,
or valid leasehold interests in, all of its properties and assets used in the
conduct of its businesses. All such assets and properties, other than assets and
properties in which the Acquiror has leasehold interests, are free and clear of
all Liens, except for Liens that, in the aggregate, do not and will not
materially interfere with the ability of the Acquiror to conduct business as
currently conducted.
 
Section 5.15     Intellectual Property. The Acquiror’s Intellectual Property is
set forth on Schedule 5.15.
 
Section 5.16    SEC Reports.    The Acquiror has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
since January 1, 2017, pursuant to the Exchange Act (the “SEC Reports”).
 
(b)     As of their respective dates, the SEC Reports and any registration
statements filed by the Acquiror under the Securities Act (the “Registration
Statements”) complied in all material respects with the requirements of the
Exchange Act and the Securities Act, as applicable, and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports or
Registration Statements, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Acquiror included in the SEC Reports and the Registration
Statements comply in all respects with applicable accounting requirements and
the rules and regulations of the SEC with respect thereto as in effect at the
time of filing, were prepared in accordance with GAAP applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto, or, in the case of unaudited statements as permitted by Form 10-Q), and
fairly present in all material respects (subject in the case of unaudited
statements, to normal, recurring audit adjustments) the financial position of
the Acquiror as at the dates thereof and the results of its operations and cash
flows for the periods then ended. The disclosure set forth in the SEC Reports
and Registration Statements regarding the Acquiror’s business is current and
complete and accurately reflects operations of the Acquiror as it exists as of
the date hereof.
 
 
16

 
 
Section 5.17    Internal Accounting Controls. As set forth in the SEC Reports,
the Acquiror maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (a) transactions are executed in accordance
with management’s general or specific authorizations, (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (c) access to assets is permitted only in accordance with
management’s general or specific authorization, and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. As
set forth in the SEC Reports, the Acquiror has established disclosure controls
and procedures for the Acquiror and designed such disclosure controls and
procedures to ensure that material information relating to the Acquiror is made
known to the officers by others within the Acquiror. As set forth in the SEC
Reports, the Acquiror’s officers have evaluated the effectiveness of the
Acquiror’s controls and procedures. Since the Acquiror Most Recent Fiscal Year
End, there have been no significant changes in the Acquiror’s internal controls
or, to the Knowledge of the Acquiror or the Acquiror Principal Shareholders, in
other factors that could significantly affect the Acquiror’s internal controls.
 
Section 5.18    Application of Takeover Protections. The Acquiror has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Acquiror
Organizational Documents or the Laws of its state of incorporation that is or
could become applicable to the transactions contemplated hereby.
 
Section 5.19    Transactions With Affiliates and Employees. Except as disclosed
in the SEC Reports, no officer, director, employee or stockholder of the
Acquiror or any Affiliate of any such Person, has or has had, either directly or
indirectly, an interest in any transaction with the Acquiror (other than for
services as employees, officers and directors), including any Contract or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such Person or, to the Knowledge of the Acquiror or the Acquiror
Principal Shareholders, any entity in which any such Person has an interest or
is an officer, director, trustee or partner.
 
Section 5.20    Liabilities. Except as set forth in the SEC Reports, the
Acquiror does not have any Liability (and there is no Action pending, or to the
Knowledge of the Acquiror or the Acquiror Principal Shareholders, threatened
against the Acquiror that would reasonably be expected to give rise to any
Liability). The Acquiror is not a guarantor nor is it otherwise liable for any
Liability or obligation (including Indebtedness) of any other Person. There are
no financial or contractual obligations of the Acquiror (including any
obligations to issue capital stock or other securities) executory after the
Closing Date. Except for the liabilities listed on Schedule 5.20, all
Liabilities of the Acquiror shall have been paid off at or prior to the Closing
and shall in no event remain Liabilities of the Acquiror, the Acquiree or the
Acquiree Principal Shareholders following the Closing.
 
Section 5.21    Bank Accounts and Safe Deposit Boxes. The Acquiror has several
bank accounts which will be closed on or prior to the Closing.
 
Section 5.22    Investment Company. Neither the Acquiror nor its affiliate,
immediately following the Closing, will become, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
 
 
17

 
 
Section 5.23    Bank Holding Company Act. The Acquiror is not subject to the
Bank Holding Company Act of 1956, as amended (the “BHCA”) and to regulation by
the Board of Governors of the Federal Reserve System (the “Federal Reserve”).
Neither the Acquiror nor any of its Affiliates owns or controls, directly or
indirectly, five percent (5%) or more of the outstanding shares of any class of
voting securities or twenty-five percent (25%) or more of the total equity of a
bank or any equity that is subject to the BHCA and to regulation by the Federal
Reserve. Neither the Acquiror nor any of its Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
Section 5.24    Public Utility Holding Act. The Acquiror is not a “holding
company,” or an “affiliate” of a “holding company,” as such terms are defined in
the Public Utility Holding Act of 2005.
 
Section 5.25    Federal Power Act. The Acquiror is not subject to regulation as
a “public utility” under the Federal Power Act, as amended.
 
Section 5.26    Money Laundering Laws. The operations of the Acquiror is and has
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all U.S. and non-U.S. jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the “Money Laundering
Laws”) and no Proceeding involving the Acquiror with respect to the Money
Laundering Laws is pending or, to the knowledge of the Acquiror, threatened.
 
Section 5.27    Foreign Corrupt Practices. The Acquiror, nor, to the Knowledge
of the Acquiror or the Acquiror Principal Shareholders, any director, officer,
agent, employee or other Person acting on behalf of the Acquiror has, in the
course of its actions for, or on behalf of, the Acquiror (a) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (c) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (d) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
Section 5.28    Absence of Certain Changes or Events. Except as set forth in the
SEC Reports, for the last two fiscal years and since the Acquiror’s Most Recent
Fiscal Year End (a) the Acquiror has conducted its business only in Ordinary
Course of Business; (b) there has not been any change in the assets,
Liabilities, financial condition or operating results of the Acquiror, except
changes in the Ordinary Course of Business that have not caused, in the
aggregate, a Material Adverse Effect on the Acquiror; and (c) the Acquiror has
not completed or undertaken any of the actions set forth in Section 5.2. The
Acquiror has not taken any steps to seek protection pursuant to any Law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Acquiror have any Knowledge or reason to
believe that any of its respective creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so.
 
Section 5.29    Disclosure. All documents and other papers delivered or made
available by or on behalf of the Acquiror or the Acquiror Principal Shareholders
in connection with this Agreement are true, complete, correct and authentic in
all material respects. No representation or warranty of the Acquiror or the
Acquiror Principal Shareholders contained in this Agreement and no statement or
disclosure made by or on behalf of the Acquiror or the Acquiror Principal
Shareholders to the Acquiree or any Acquiree Principal Shareholders pursuant to
this Agreement or any other agreement contemplated herein contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.
 
Section 5.30    Undisclosed Events. Except for the Spinoff Separation Agreement
and the S-1 Registration Statement, no event, Liability, development or
circumstance has occurred or exists, or is contemplated to occur with respect to
the Acquiror, or its businesses, properties, prospects, operations or financial
condition, that would be required to be disclosed by the Acquiror under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Acquiror of its common stock and
which has not been publicly announced or will not be publicly announced in a
current report on Form 8-K filed by the Acquiror filed within four (4) Business
Days after the Closing.
 
 
18

 
 
Section 5.31    Non-Public Information. Neither the Acquiror nor any Person
acting on its behalf has provided the Acquiree or Acquiree Principal
Shareholders or their respective agents or counsel with any information that the
Acquiror or the believes constitutes material, non-public information except
insofar as the existence and terms of the proposed transactions hereunder may
constitute such information and except for information that will be disclosed by
the Acquiror in a current report on Form 8-K filed by the Acquiror within four
(4) Business Days after the Closing.
 
Section 5.32    Listing and Maintenance Requirements. Acquiror Common Stock is
currently quoted on FINRA’s Over-the-Counter Markets (“OTC”) under the symbol
(“FDBL”) and Acquiror has not, in the 24 months preceding the date hereof,
received any notice from the OTC or FINRA or any trading market on which
Acquiror Common Stock is or has been listed or quoted to the effect that
Acquiror is not in compliance with the quoting, listing or maintenance
requirements of the OTC or such other trading market. Acquiror is, and has no
reason to believe that it will not, in the foreseeable future continue to be, in
compliance with all such quoting, listing and maintenance requirements.
 
Section 5.33    No Integrated Offering. To the Knowledge of Acquiror and the
Acquiror Principal Stockholders, and assuming the accuracy of the Acquiree
Principal Shareholders’ representations and warranties, neither the Acquiror ,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Acquiror Shares to be integrated with prior offerings by
Acquiror for purposes of (i) the Securities Act which would require the
registration of any such securities under the Securities Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of Acquiror are listed or designated.
 
Section 5.34    Accountants. Acquiror ’s accounting firm is Manning Elliot. To
the Knowledge and belief of Acquiror and the Acquiror Principal Stockholder,
such accounting firm: (i) is a registered public accounting firm as required by
the Exchange Act and (ii) expressed its opinion with respect to the financial
statements included in Acquiror ’s Annual Report for the year ended December 31,
2017.
 
Section 5.35    No Disagreements with Accountants and Lawyers. To the Knowledge
of Acquiror and the Acquiror Principal Stockholders, there are no disagreements
of any kind, including but not limited to any disagreements regarding fees owed
for services rendered, presently existing, or reasonably anticipated by Acquiror
to arise, between Acquiror and the accountants and lawyers formerly or presently
employed by Acquiror which could affect Acquiror ’s ability to perform any of
its obligations under this Agreement, and Acquiror is current with respect to
any fees owed to its accountants and lawyers.
 
Section 5.36    No SEC or FINRA Inquiries. To the Knowledge of Acquiror and the
Acquiror Principal Representative Stockholders, neither Acquiror nor any of its
present officers or directors is, or has ever been, the subject of any formal or
informal inquiry or investigation by the SEC or FINRA.
 
Section 5.37    Filing Status. The Acquiror is not now a “shell company” as
defined in the Act and the Exchange Act and has not been a shell company since
at least January 1, 2016.
 
ARTICLE VI
CONDUCT PRIOR TO CLOSING
 
 
19

 
 
Section 6.1        Conduct of Business. At all times during the period
commencing with the execution and delivery of this Agreement and continuing
until the earlier of the termination of this Agreement pursuant to the terms
hereof or the Closing, the Acquiror Principal Shareholders shall, and shall
cause the Acquiror to, (a) carry on its business diligently and in the usual,
regular and Ordinary Course of Business, in substantially the same manner as
heretofore conducted and in compliance with all applicable Laws, (b) pay or
perform its material obligations when due, (c) use its commercially reasonable
efforts, consistent with past practices and policies, to preserve intact its
present business organization, keep available the services of its present
officers and employees and preserve its relationships with customers, suppliers,
distributors, licensors, licensees and others with which it has business
dealings, and (d) keep its business and properties substantially intact,
including its present operations, physical facilities and working conditions. In
furtherance of the foregoing and subject to applicable Law, the Acquiror shall
confer with Acquiree, as promptly as practicable, prior to taking any material
actions or making any material management decisions with respect to the conduct
of the business of the Acquiror.
 
Section 6.2     Restrictions on Conduct of Business. Without limiting the
generality of the terms of Section 6.1 hereof, except (i) as required by the
terms of this Agreement, or (ii) to the extent that Acquiree shall otherwise
consent in writing, at all times during the period commencing with the execution
and delivery of this Agreement and continuing until the earlier of the
termination of this Agreement pursuant to the terms hereof or the Closing,
neither the Acquiror, nor the Acquiror Principal Shareholders shall do any of
the following, or permit the Acquiror to do any of the following:
 
(a)     except as required by applicable Law, waive any stock repurchase rights,
accelerate, amend or change the period of exercisability of options or
restricted stock, or reprice options granted under any employee, consultant or
director stock plans or authorize cash payments in exchange for any options
granted under any of such plans;
 
(b)     enter into any partnership arrangements, joint development agreements or
strategic alliances, other than in the Ordinary Course of Business;
 
(c)     (i) increase the compensation or fringe benefits of, or pay any bonuses
or special awards to, any present or former director, officer, stockholder or
employee of the Acquiror or increase any fees to any independent contractors,
(ii) grant any severance or termination pay to any present or former director,
officer or employee of the Acquiror, (iii) enter into, amend or terminate any
employment Contract, independent contractor agreement or collective bargaining
agreement, written or oral, or (iv) establish, adopt, enter into, amend or
terminate any bonus, profit sharing, incentive, severance, or other plan,
agreement, program, policy, trust, fund or other arrangement that would be an
employee benefit plan if it were in existence as of the date of this Agreement,
except as required by applicable Law;
 
(d)     issue, deliver, sell, authorize, pledge or otherwise encumber, or
propose any of the foregoing with respect to, any shares of capital stock or any
securities convertible into, or exercisable or exchangeable for, shares of
capital stock of the Acquiror, or subscriptions, rights, warrants or options to
acquire any shares of capital stock or any securities convertible into, or
exercisable or exchangeable for, shares of capital stock of the Acquiror or
enter into other Contracts or commitments of any character obligating it to
issue any such shares of capital stock of the Acquiror, or securities
convertible into, or exercisable or exchangeable for, shares of capital stock of
the Acquiror;
 
(e)     cause, permit or propose any amendments to any Acquiror Organizational
Documents, except as contemplated herein;
 
(f)     acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or a portion of the assets of, or by any other
manner, any business or any corporation, limited liability company, general or
limited partnership, joint venture, association, business trust or other
business enterprise or entity, or otherwise acquire or agree to acquire any
assets other than in the Ordinary Course of Business;
 
(g)     adopt a plan of merger, complete or partial liquidation, dissolution,
consolidation, restructuring, recapitalization or other reorganization;
 
 
20

 
 
(h)     except as required by applicable Law, adopt or amend any employee
benefit plan or employee stock purchase or employee stock option plan, or enter
into any employment Contract or collective bargaining agreement (other than
offer letters and letter agreements entered into in the Ordinary Course of
Business with employees who are terminable “at will”), pay any special bonus or
special remuneration to any director or employee other than in the Ordinary
Course of Business, or increase the salaries or wage rates or fringe benefits
(including rights to severance or indemnification) of its officers;
 
(i)     except in the Ordinary Course of Business, modify, amend or terminate
any Contract to which the Acquiror is a party, or waive, delay the exercise of,
release or assign any rights or claims thereunder;
 
(j)      sell, lease, license, mortgage or otherwise encumber or subject to any
Lien or otherwise dispose of any of its properties or assets, except in the
Ordinary Course of Business;
 
(k)     (i) incur any Indebtedness or guarantee any such Indebtedness of another
Person, issue or sell any debt securities or warrants or other rights to acquire
any debt securities of the Acquiror, guarantee any debt securities of another
Person, enter into any “keep well” or other agreement to maintain any financial
statement condition of another Person or enter into any arrangement having the
economic effect of any of the foregoing, except for endorsements and guarantees
for collection, short-term borrowings and lease obligations, in each case
incurred in the Ordinary Course of Business, or (ii) make any loans, advances or
capital contributions to, or investment in, any other Person, other than to the
Acquiror;
 
(l)      change any financial reporting or accounting principle, methods or
practices used by it unless otherwise required by applicable Law or GAAP;
 
(m)     settle or compromise any litigation (whether or not commenced prior to
the date of this Agreement);
 
(n)      enter into any transaction with any of its directors, officers,
stockholders, or other Affiliates except as contemplated herein;
 
(o)     make any capital expenditure in excess of $50,000;
 
(p)     (i) grant any license or sublicense of any rights under or with respect
to any Intellectual Property; (ii) dispose of or let lapse and Intellectual
Property, or any application for the foregoing, or any license, permit or
authorization to use any Intellectual Property or (iii) amend, terminate any
other Contract, license or permit to which the Acquiror is a party;
 
(q)     make, or permit to be made, without the prior written consent of
Acquiree any material Tax election which would affect the Acquiror; or
 
(r)       commit to or otherwise to take any of the actions described in this
Section 6.2.
 
Section 6.3     Reporting Costs. Until Closing, the Acquiror and the Acquiror
Principal Shareholders shall bear all costs related to the day to day operations
of the Acquiror. However, from the date of execution and delivery of this
Agreement until the Closing, Acquiror and its Shareholders shall be responsible
for any and all costs related to SEC reporting, press releases, transfer agents,
filings with the state of Nevada, or any other costs associated with the
fulfillment of the obligations of Acquiror and Acquiror Principal Shareholders
to this Agreement in order to consummate the transaction contemplated herein,
but in no event any personal costs, fees and expenses related to Acquiror and
Acquiror Principal Shareholders including but not limited to the payment of any
taxes, except for any actions related to the spin off of 100% of Fan Pass, Inc.
which shall be the sole responsibility of the Acquiror Principal Shareholders.
 
ARTICLE VII
ADDITIONAL AGREEMENTS
 
 
21

 
 
Section 7.1     Access to Information. The Acquiror shall afford Acquiree, its
accountants, counsel and other representatives (including the Acquiree Principal
Shareholders), reasonable access, during normal business hours, to the
properties, books, records and personnel of the Acquiror at any time prior to
the Closing in order to enable Acquiree obtain all information concerning the
business, assets and properties, results of operations and personnel of the
Acquiror as Acquiree may reasonably request. No information obtained in the
foregoing investigation by Acquiree pursuant to this Section 7.1 shall affect or
be deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the Acquiror or the Acquiror Principal
Shareholders to consummate the transactions contemplated hereby.
 
Section 7.2     Legal Requirements. The Parties shall take all reasonable
actions necessary or desirable to comply promptly with all legal requirements
which may be imposed on them with respect to the consummation of the
transactions contemplated by this Agreement (including, without limitation,
furnishing all information required in connection with approvals of or filings
with any Governmental Authority, and prompt resolution of any litigation
prompted hereby), and shall promptly cooperate with, and furnish information to,
the other Parties to the extent necessary in connection with any such
requirements imposed upon any of them in connection with the consummation of the
transactions contemplated by this Agreement.
 
Section 7.3     Notification of Certain Matters. Acquiree shall give prompt
notice to the Acquiror Principal Shareholders, and the Acquiror Principal
Shareholders shall give prompt notice to the Acquiree, of the occurrence, or
failure to occur, of any event, which occurrence or failure to occur would be
reasonably likely to cause (i) any representation or warranty contained in this
Agreement to be untrue or inaccurate at the Closing, such that the conditions
set forth in Article X hereof, as the case may be, would not be satisfied or
fulfilled as a result thereof, or (ii) any material failure of any Acquiree,
Acquiree Principal Shareholders, the Acquiror or the Acquiror Principal
Shareholders, as the case may be, or of any officer, director, employee or agent
thereof, to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement. Notwithstanding the
foregoing, the delivery of any notice pursuant to this Section 7.3 shall not
limit or otherwise affect the rights and remedies available hereunder to the
Party receiving such notice.
 
ARTICLE VIII
POST CLOSING COVENANTS
 
Section 8.1     General. In case at any time after the Closing any further
action is necessary to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request.
 
Section 8.2     Litigation Support. In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction that existed
on or prior to the Closing Date involving the Acquiror or Acquiree, each of the
other Parties will cooperate with such Party and such Party’s counsel in the
contest or defense, make available any personnel under their control, and
provide such testimony and access to their books and records as shall be
reasonably necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending Party, except them if such
actions related to any claim against the Parent which arose prior to the Closing
Date.
 
Section 8.3     Assistance with Post-Closing SEC Reports and Inquiries. After
the Closing Date, the Acquiror Principal Shareholders shall use their reasonable
best efforts to provide such information available to them, including
information, filings, reports, financial statements or other circumstances of
the Acquiror occurring, reported or filed prior to the Closing, as may be
necessary or required for the preparation of the post-Closing Date reports that
the Acquiror is required to file with the SEC the IRS, or filings required to
address and resolve matters as may relate to the period prior to the Closing and
any SEC comments relating thereto or any SEC inquiry thereof. Acquiror Principal
Shareholders shall bear no costs related to post-Closing SEC Reports and
inquiries or tax filings that occurred or accrued after the Closing Date in
connection with Acquiror and Acquiror Principal Shareholders.
 
 
22

 
 
Section 8.4     Public Announcements. The Acquiror shall file with the SEC a
Form 8-K describing the material terms of the transactions contemplated hereby
as soon as practicable following the Closing Date but in no event more than four
(4) business days following the Closing Date. Prior to the Closing Date, the
Parties shall consult with each other in issuing the Form 8-K, press releases or
otherwise making public statements or filings and other communications with the
SEC or any regulatory agency or stock market or trading facility with respect to
the transactions contemplated hereby and no Party shall issue any such press
release or otherwise make any such public statement, filings or other
communications without the prior written consent of the other Parties, which
consent shall not be unreasonably withheld or delayed, except that no prior
consent shall be required if such disclosure is required by Law, in which case
the disclosing Party shall provide the other Parties with prior notice of no
less than three (3) calendar days, of such public statement, filing or other
communication and shall incorporate into such public statement, filing or other
communication the reasonable comments of the other Parties.
 
Section 8.5    Spin Off Agreement. On the Closing Date, Acquiror will have
entered into a Spin Off Separation Agreement in the form annexed hereto as
Exhibit B with Fan Pass Inc. for the separation and spin off of Fan Pass, Inc.
 
Section 8.6    Friendable Asset Sale/Spinoff. Subsequent to the Closing Date,
Acquiror will enter into an Asset Purchase Agreement and Intellectual Property
Assignment and Bill of Sale with Checkmate Mobile Inc. relating to sale of the
Friendable name and mobile dating application.
 
ARTICLE IX
CONDITIONS TO CLOSING
 
Section 9.1     Conditions to Obligation of the Parties Generally. The Parties
shall not be obligated to consummate the transactions to be performed by each of
them in connection with the Closing if, on the Closing Date, (i) any Action
shall be pending or threatened before any Governmental Authority wherein an
Order or charge would (A) prevent consummation of any of the transactions
contemplated by this Agreement or (B) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation, (ii) any Law or Order
which would have any of the foregoing effects shall have been enacted or
promulgated by any Governmental Authority; or (iii) the Acquiree shall not have
received an audit report with respect to its most recently completed fiscal year
from an independent accounting firm that is registered with the Public Company
Accounting Oversight Board.
 
Section 9.2     Conditions to Obligation of the Acquiree Parties. The
obligations of the Acquiree, and the Acquiree Principal Shareholders to enter
into and perform their respective obligations under this Agreement are subject,
at the option of the Acquiree and the Acquiree Principal Shareholders, to the
fulfillment on or prior to the Closing Date of the following conditions, any one
or more of which may be waived by the Acquiree and the Acquiree Principal
Shareholders in writing:
 
(a)     The representations and warranties of the Acquiror and the Acquiror
Principal Shareholders set forth in this Agreement shall be true and correct in
all material respects as of the Closing Date (except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct as of
such date);
 
(b)     The Acquiror shall have performed and complied with all of their
covenants hereunder in all material respects through the Closing, except to the
extent that such covenants are qualified by terms such as “material” and
“Material Adverse Effect,” in which case the Acquiror shall have performed and
complied with all of such covenants in all material respects through the
Closing;
 
 
23

 
 
(c)     No action, suit, or proceeding shall be pending or, to the Knowledge of
the Acquiror, threatened before any Governmental Authority wherein an Order or
charge would (A) affect adversely the right of the Acquiree Principal
Shareholders to own the Acquiror Shares or to control the Acquiror, or (B)
affect adversely the right of the Acquiror to own its assets or to operate its
business (and no such Order or charge shall be in effect), nor shall any Law or
Order which would have any of the foregoing effects have been enacted or
promulgated by any Governmental Authority;
 
(d)     No event, change or development shall exist or shall have occurred since
the Acquiror Most Recent Fiscal Year End that has had or is reasonably likely to
have a Material Adverse Effect on the Acquiror;
 
(e)     All consents, waivers, approvals, authorizations or Orders required to
be obtained, and all filings required to be made, by the Acquiror for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by the Acquiror and Acquiror shall have delivered proof of same to the
Acquiree, the Parent and Acquiree Principal Shareholders;
 
(f)     Acquiror shall have filed all reports and other documents required to be
filed by it under the U.S. federal securities laws through the Closing Date;
 
(g)     There shall not be any outstanding obligation or Liability (whether
accrued, absolute, contingent, liquidated or otherwise, whether due or to become
due), except as set forth on Schedule 5.20 of Acquiror’s Disclosure Schedule, of
the Acquiror, whether or not known to the Acquiror, as of the Closing;
 
(h)     Acquiror shall have delivered to the Acquiree, and Acquiree Principal
Shareholders a certificate, dated the Closing Date, executed by an officer of
the Acquiror, certifying the satisfaction of the conditions specified in
Sections 9.2(a) through 9.2(l), inclusive, relating to the Acquiror;
 
(i)     The Acquiror Principal Shareholders shall have delivered to the
Acquiree, and Acquiree Principal Shareholders a certificate, dated the Closing
Date, executed by such Acquiror Principal Shareholders, certifying the
satisfaction of the conditions specified in Section 9.2(a) inclusive, relating
to such Acquiror Principal Shareholders;
 
(j)     Acquiror shall have delivered to the Acquiree and the Acquiree Principal
Shareholders (i) a certificate evidencing the formation and good standing of the
Acquiror in its jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction of formation as of a date within fifteen
(15) days of the Closing Date; and (ii) a certificate evidencing the Acquiror’s
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of each jurisdiction in which the Acquiror
conducts business and is required to so qualify, as of a date within five (5)
days of the Closing Date;
 
(k)     Acquiror shall have delivered to the Acquiree and the Acquiree Principal
Shareholders a certificate duly executed by the Secretary of the Acquiror and
dated as of the Closing Date, as to (i) the resolutions as adopted by the
Acquiror’s board of directors, in a form reasonably acceptable to the Acquiree,
approving this Agreement and the Transaction Documents to which it is a party
and the transactions contemplated hereby and thereby; (ii) the Acquiror
Organizational Documents, each as in effect at the Closing; and (iv) the
incumbency of each authorized officer of the Acquiror signing this Agreement and
any other agreement or instrument contemplated hereby to which the Acquiror is a
party;
 
(l)     Acquiror shall have delivered to the Acquiree and the Acquiree Principal
Shareholders a statement from the Acquiror’s transfer agent regarding the number
of issued and outstanding shares of Acquiror Common Stock immediately before the
Closing;
 
(m)     Acquiror shall have delivered to the Acquiree and the Acquiree Principal
Shareholders such pay-off letters and releases relating to any Liabilities of
the Acquiror, provided, however, that no pay-off letters and releases shall be
delivered for the Liabilities set forth on Schedule 5.20 of Acquiror’s
Disclosure Schedule;
 
(n)     Acquiror shall have delivered to the Acquiree and the Acquiree Principal
Shareholders duly executed letters of resignation from all of the directors and
officers of the Acquiror, effective as of the Closing;
 
 
24

 
 
(o)      Acquiror shall have delivered to the Acquiree and the Acquiree
Principal Shareholders resolutions of the Acquiror’s board of directors (i)
appointing Edgar Nouss to serve as Chief Executive Officer; (ii) appointing John
Price to serve as Chief Financial Officer; (iii) appointing Alan Blackman to
serve as Executive Chairman of the Acquiror’s board of directors; and (iv)
nominating Alan Blackman, David Loewenstein, Tony Mulone and Soren Christiansen
to serve as members of the Acquiror’s board of directors, effective as of the
Closing;
 
(p)     Acquiree and the Acquiree Principal Shareholders shall have completed
their legal, accounting and business due diligence of the Acquiror and the
results thereof shall be satisfactory to the Acquiree and the Acquiree Principal
Shareholders in their sole and absolute discretion;
 
(q)     All actions to be taken by the Acquiror and the Acquiror Principal
Shareholders in connection with consummation of the transactions contemplated
hereby and all certificates, opinions, instruments, and other documents required
to effect the transactions contemplated hereby shall be reasonably satisfactory
in form and substance to the Acquiree and the Acquiree Principal Shareholders;
 
(r)     certificates representing the new shares of Acquiror Stock issued to the
Shareholders set forth on Exhibit A;
 
(s)    On the Closing Date, Acquiror will have entered into the Spinoff
Separation Agreement for the transfer of Fan Pass, Inc. and concurrent filing of
the S-1 Registration Statement; and
 
(t)     Exchange of outstanding Notes of Acquiror as set forth on Schedule
9.2(u) for an aggregate of $1,500,000 (post-Closing) of Acquiree convertible
notes convertible at a conversion price equal to $1.25 per share.
 
(u)     The Acquiror shall have effected a reverse stock split of its Common
Stock so that there will be no more than 3,000,000 shares of its Common Stock
outstanding on a fully diluted basis prior to the issuance of the Acquiror
Stock.
 
(v)     The Acquiror shall have entered into agreements with certain holders of
its preferred stock exchanging such Preferred Shares for shares of Common Stock
which shall be included in the 15% of shares that will be owned by pre-existing
shareholders of the Acquiror at Closing and there shall be no other shares of
Preferred Stock outstanding.
 
(w)    The Acquiror shall have received an executed leak-out agreement from the
Acquiror Principal Shareholders, EMA Financial LLC, Coventry Enterprises LLC and
Alpha Capital Anstalt in the forms attached as Exhibit 9.2 (w).
 
(x)     Alpha Capital Anstalt shall have purchased at least $325,000 in two
tranches of $162,500 each of Acquiree’s common stock and/or preferred stock, if
necessary, on the same terms as the Acquiree’s second financing which shall be
at a price of $0.80 per share.
 
Section 9.3     Conditions to Obligation of the Acquiror Parties.
 
The obligations of the Acquiror and the Acquiror Principal Shareholders to enter
into and perform their respective obligations under this Agreement are subject,
at the option of the Acquiror and the Acquiror Principal Shareholders, to the
fulfillment on or prior to the Closing Date of the following conditions, any one
or more of which may be waived by the Acquiror and the Acquiror Principal
Shareholders in writing:
 
(a)     The representations and warranties of the Acquiree and the Acquiree
Principal Shareholders set forth in this Agreement shall be true and correct in
all material respects as of the Closing Date (except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct as of
such date);
 
(b)     The Acquiree and the Acquiree Principal Shareholders shall have
performed and complied with all of their covenants hereunder in all material
respects through the Closing, except to the extent that such covenants are
qualified by terms such as “material” and “Material Adverse Effect,” in which
case the Acquiree and the Acquiree Principal Shareholders shall have performed
and complied with all of such covenants in all respects through the Closing;
 
 
25

 
 
(c)     All consents, waivers, approvals, authorizations or Orders required to
be obtained, and all filings required to be made, by the Acquiror for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by the Acquiree and Acquiree shall have delivered proof of same to the
Acquiror and Acquiror Principal Shareholders;
 
(d)     Acquiree shall have delivered to the Acquiror and Acquiror Principal
Shareholders a certificate, dated the Closing Date, executed by an officer of
the Acquiree, certifying the satisfaction of the conditions specified in
Sections 9.3(a) through 9.3(c), inclusive, relating to the Acquiree;
 
(e)     Acquiree shall have delivered to the Acquiror and the Acquiror Principal
Shareholders a certificate duly executed by the Secretary of the Acquiree and
dated as of the Closing Date, as to (i) the resolutions as adopted by the
Acquiree’s board of directors, in a form reasonably acceptable to the Acquiror,
approving this Agreement and the Transaction Documents to which it is a party
and the transactions contemplated hereby and thereby; (ii) the Acquiree
Organizational Documents, each as in effect at the Closing; and (iii) the
incumbency of each authorized officer of the Acquiree signing this Agreement and
any other agreement or instrument contemplated hereby to which the Acquiree is a
party;
 
(f)     Acquiror and the Acquiror Principal Shareholders shall have completed
their legal, accounting and business due diligence of the Acquiree and the
results thereof shall be satisfactory to the Acquiror and the Acquiror Principal
Shareholders in their sole and absolute discretion; and
 
(g)     All actions to be taken by the Acquiree and the Acquiree Principal
Shareholders in connection with consummation of the transactions contemplated
hereby and all payments, certificates, opinions, instruments, and other
documents required to effect the transactions contemplated hereby shall be
reasonably satisfactory in form and substance to the Acquiror and the Acquiror
Principal Shareholders.
 
ARTICLE X
TERMINATION
 
Section 10.1     Grounds for Termination. Anything herein or elsewhere to the
contrary notwithstanding, this Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date:
 
(a)     by the mutual written agreement of the Parties;
 
(b)     by the Acquiror or the Acquiree (by written notice of termination from
such Party to the other Parties) if a Governmental Authority of competent
jurisdiction shall have issued a final non-appealable Order, or shall have taken
any other action having the effect of, permanently restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
provided, however, that the right to terminate this Agreement under this Section
10.1(b) shall not be available to a Party if such Order was primarily due to the
failure of such Party to perform any of its obligations under this Agreement;
 
(c)     by the Acquiror, Acquiree or the Acquiree Principal Shareholders (by
written notice of termination from such Party to the other Parties) if any event
shall occur after the date hereof that shall have made it impossible to satisfy
a condition precedent to the terminating Party’s obligations to perform its
obligations hereunder, unless the occurrence of such event shall be due to the
failure of the terminating Party to perform or comply with any of the
agreements, covenants or conditions hereof to be performed or complied with by
such Party at or prior to the Closing;
 
(d)     by Acquiree or the Acquiree Principal Shareholders (by written notice of
termination from Acquiree to the Acquiror Principal Shareholders, in which
reference is made to this subsection) if, since the date of this Agreement,
there shall have occurred any Material Adverse Effect on the Acquiror, or there
shall have occurred any event or circumstance that, in combination with any
other events or circumstances, could reasonably be expected to have, a Material
Adverse Effect with respect to the Acquiror;
 
 
26

 
 
(e)     by the Acquiree (by written notice of termination from the Acquiree to
the Acquiror and the Acquiror Principal Shareholders, in which reference is made
to the specific provision(s) of this subsection giving rise to the right of
termination) if (i) any of Acquiror’s or the Acquiror Shareholder’s
representations and warranties shall have been inaccurate as of the date of this
Agreement or as of a date subsequent to the date of this Agreement (as if made
on such subsequent date), such that the condition set forth in Section 9.3(a)
would not be satisfied and such inaccuracy has not been cured by Acquiror or the
Acquiror Principal Shareholders within five (5) Business Days after its receipt
of written notice thereof and remains uncured at the time notice of termination
is given, (ii) any of the Acquiror’s or Acquiror Principal Shareholders’s
covenants contained in this Agreement shall have been breached, such that the
condition set forth in Section 9.3(b) would not be satisfied, or (iii) any
Action shall be initiated, threatened or pending which could reasonably be
expected to materially and adversely affect the Acquiror or Acquiree (including,
without limitation, any such Action relating to any alleged violation of, or
non-compliance with, any applicable Law or any allegation of fraud or
intentional misrepresentation); or
 
(f)     by the Acquiror and the Acquiror Principal Shareholders (by written
notice of termination from the Acquiror to the Acquiree and the Parent and the
Acquiree Principal Shareholders, in which reference is made to the specific
provision(s) of this subsection giving rise to the right of termination) if (i)
any of Acquiree’s or the Acquiree Principal Shareholder’s representations and
warranties shall have been inaccurate as of the date of this Agreement or as of
a date subsequent to the date of this Agreement (as if made on such subsequent
date) and such inaccuracy has not been cured by Acquiree or the Acquiree
Principal Shareholders within five (5) Business Days after its receipt of
written notice thereof and remains uncured at the time notice of termination is
given, or (ii) any of the Acquiree’s or Acquiree Principal Shareholder’s
covenants contained in this Agreement shall have been breached.
 
Section 10.2       Procedure and Effect of Termination. In the event of the
termination of this Agreement by the Acquiror Principal Shareholders or Acquiree
pursuant to Section 10.1 hereof, written notice thereof shall forthwith be given
to the other Party. If this Agreement is terminated as provided herein (a) each
Party will redeliver all documents, work papers and other material of any other
Party relating to the transactions contemplated hereby, whether so obtained
before or after the execution hereof, to the Party furnishing the same;
provided, that each Party may retain one copy of all such documents for archival
purposes in the custody of its outside counsel and (b) all filings, applications
and other submission made by any Party to any Person, including any Governmental
Authority, in connection with the transactions contemplated hereby shall, to the
extent practicable, be withdrawn by such Party from such Person.
 
Section 10.3       Effect of Termination. If this Agreement is terminated
pursuant to Section 10.1 hereof, this Agreement shall become void and of no
further force and effect. Each Party shall be responsible for their own fees and
expenses incurred and there shall be no liability on either Party to the other.
 
ARTICLE XI
SURVIVAL; INDEMNIFICATION
 
Section 11.1       Indemnification.
 
(a)           Subject to the provisions of this Article 11, the Acquiror
Principal Stockholders agrees to indemnify fully in respect of, hold harmless
and defend the Acquiree, the Acquiree Principal Stockholders, and each of the
officers, agents and directors of the Acquiree, against any damages,
liabilities, costs, claims, proceedings, investigations, penalties, judgments,
deficiencies, including taxes, expenses (including, but not limited to, any and
all interest, penalties and expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) and losses (each, a “Claim” and
collectively “Claims”) to which it or they may become subject arising out of or
based on either (i) any breach of or inaccuracy in any of the representations
and warranties or covenants or conditions made by Acquiror and/or the Acquiror
Principal Stockholders herein in this Agreement; or (ii) any and all liabilities
arising out of or in connection with: (A) any of the assets of Acquiror prior to
the Closing; or (B) the operations of Acquiror prior to the Closing, including
any liability based on a claim related to this transaction, the Spin-off or any
reverse stock split undertaken by the Acquiror.
 
 
27

 
 
(b)           Subject to the provisions of this Article 11, the Acquiree
Principal Stockholders agrees to indemnify fully in respect of, hold harmless
and defend the Acquiror, the Acquiror Principal Stockholders, and each of the
officers, agents and directors of the Acquiror, against any damages,
liabilities, costs, claims, proceedings, investigations, penalties, judgments,
deficiencies, including taxes, expenses (including, but not limited to, any and
all interest, penalties and expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) and losses (each, a “Claim” and
collectively “Claims”) to which it or they may become subject arising out of or
based on either (i) any breach of or inaccuracy in any of the representations
and warranties or covenants or conditions made by Acquiree and/or the Acquiree
Principal Stockholders herein in this Agreement; or (ii) any and all liabilities
arising out of or in connection with: (A) any of the assets of Acquiree prior to
the Closing; or (B) the operations of Acquiree prior to the Closing. The
indemnification of Barry Berler shall only be applicable to Section 4.11.
 
Section 11.2       Survival of Representations and Warranties. Notwithstanding
provision in this Agreement to the contrary, the representations and warranties
given or made hereunder shall survive the date hereof for a period of twelve
(12) months from and after the Closing Date (the last day of such period is
herein referred to as the “Expiration Date”), except that any written claim for
breach thereof made and delivered prior to the Expiration Date to the party
against whom such indemnification is sought shall survive thereafter and, as to
any such claim, such applicable expiration will not effect the rights to
indemnification of the party making such claim; provided, however, that any
representations and warranties that were fraudulently made shall not expire on
the Expiration Date and shall survive indefinitely and claims with respect to
fraud by Acquiror or the Acquiror Principal Stockholders and by Acquiree or
Acquiree Principal Stockholders, respectively, must be made at any time, as long
as such claim is made within a reasonable period of time after discovery by the
claiming party.
 
Section 11.3       Method of Asserting Claims, Etc. The party claiming
indemnification is hereinafter referred to as the “Indemnified Party” and the
party against whom such claims are asserted hereunder is hereinafter referred to
as the “Indemnifying Party.” All Claims for indemnification by any Indemnified
Party under this Article 11 shall be asserted as follows:
 
(a)           In the event that any Claim or demand for which an Indemnifying
Party would be liable to an Indemnified Party hereunder is asserted against or
sought to be collected from such Indemnified Party by a third party, said
Indemnified Party shall, within ten (10) business days from the date upon which
the Indemnified Party has Knowledge of such Claim, notify the Indemnifying Party
of such claim or demand, specifying the nature of and specific basis for such
claim or demand and the amount or the estimated amount thereof to the extent
then feasible (which estimate shall not be conclusive of the final amount of
such Claim or demand) (the “Claim Notice”). The Indemnified Party’s failure to
so notify the Indemnifying Party in accordance with the provisions of this
Agreement shall not relieve the Indemnifying Party of liability hereunder unless
such failure materially prejudices the Indemnifying Party’s ability to defend
against the claim or demand. The Indemnifying Party shall have 30 days from the
giving of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party: (i) whether or not the Indemnifying Party disputes the liability of the
Indemnifying Party to the Indemnified Party hereunder with respect to such Claim
or demand, and (ii) whether or not the Indemnifying Party desires, at the sole
cost and expense of the Indemnifying Party, to defend the Indemnified Party
against such Claims or demand; provided, however, that any Indemnified Party is
hereby authorized prior to and during the Notice Period to file any motion,
answer or other pleading which he shall deem necessary or appropriate to protect
his interests or those of the Indemnifying Party and not prejudicial to the
Indemnifying Party. In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that he does not dispute liability
for indemnification under this Article 11 and that he desires to defend the
Indemnified Party against such claim or demand and except as hereinafter
provided, the Indemnifying Party shall have the right to defend by all
appropriate proceedings, which proceedings shall be promptly settled or
prosecuted by him to a final conclusion. The Indemnified Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
the Indemnifying Party has failed after a reasonable period of time to assume
such defense and to employ counsel or in such action there is, in the reasonable
opinion of such separate counsel, a material conflict on any material issue
between the position of the Indemnifying Party and the position of such
Indemnified Party (a “Material Conflict”). If requested by the Indemnifying
Party and there is no Material Conflict, the Indemnified Party agrees to
cooperate with the Indemnifying Party and his counsel in contesting any Claim or
demand which the Indemnifying Party elects to contest or, if appropriate and
related to the Claim in question, in making any Counterclaim against the person
asserting the third party Claim or demand, or any cross-complaint against any
person. No Claim for which indemnity is sought hereunder and for which the
Indemnifying Party has acknowledged liability for indemnification under this
Article 11 may be settled without the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed.
 
 
28

 
 
(b) In the event any Indemnified Party should have a Claim against any
Indemnifying Party hereunder which does not involve a Claim or demand being
asserted against or sought to be collected from him by a third party, the
Indemnified Party shall give a Claim Notice with respect to such Claim to the
Indemnifying Party. If, after receipt of a Claim Notice, the Indemnifying Party
does not notify the Indemnified Party within the Notice Period that he disputes
such Claim, then the Indemnifying Party shall be deemed to have admitted
liability for such Claim in the amount set forth in the Claim Notice.
 
(c) The Indemnifying Party shall be given the opportunity to defend the
respective Claim.
 
ARTICLE XII
MISCELLANEOUS PROVISIONS
 
Section 12.1        Expenses. Except as otherwise expressly provided in this
Agreement, each Party will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants. In the event of termination
of this Agreement, the obligation of each Party to pay its own expenses will be
subject to any rights of such Party arising from a breach of this Agreement by
another Party.
 
Section 12.2        Confidentiality. The Parties will maintain in confidence,
and will cause their respective directors, officers, employees, agents, and
advisors to maintain in confidence, any written, oral, or other information
obtained in confidence from another Person in connection with this Agreement or
the transactions contemplated by this Agreement, unless (a) such information is
already known to such Party or to others not bound by a duty of confidentiality
or such information becomes publicly available through no fault of such Party,
(b) the use of such information is necessary or appropriate in making any
required filing with the SEC, or obtaining any consent or approval required for
the consummation of the transactions contemplated by this Agreement, or (c) the
furnishing or use of such information is required by or necessary or appropriate
in connection with legal proceedings.
 
(b)     In the event that any Party is required to disclose any information of
another Person pursuant to clause (b) or (c) of Section 12.2(a) above, the Party
requested or required to make the disclosure (the “Disclosing Party”) shall
provide the Person that provided such information (the “Providing Party”) with
prompt notice of any such requirement so that the providing party may seek a
protective Order or other appropriate remedy and/or waive compliance with the
provisions of this Section 12.2. If, in the absence of a protective Order or
other remedy or the receipt of a waiver by the providing party, the disclosing
party is nonetheless, in the opinion of counsel, legally compelled to disclose
the information of the providing party, the disclosing party may, without
liability hereunder, disclose only that portion of the providing party’s
information which such counsel advises is legally required to be disclosed,
provided that the disclosing party exercises its reasonable efforts to preserve
the confidentiality of the providing party’s information, including, without
limitation, by cooperating with the providing party to obtain an appropriate
protective Order or other relief assurance that confidential treatment will be
accorded the providing party’s information.
 
(c)     If the transactions contemplated by this Agreement are not consummated,
each Party will return or destroy all of such written information each party has
regarding the other Parties.
  
 
29

 
 
Section 12.3        Notices. All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the Business Day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) Business Days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
Business Day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission or other electronic means, including email, on the Business Day of
such delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding Business Day. If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section 12.3), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:
 
If to Acquiror or the Acquiror Principal Shareholders, to:
 
Friendable, Inc.
1821 S. Bascom Avenue
Campbell, CA 95008
Attn: Chief Executive Officer
 
 
 
With a copy by fax only to (which shall not constitute notice):
 
Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Attn: Barbara R. Mittman, Esq.
Fax: (212) 697-3575
 
 
 
If to the Acquiree, to:
 
Sharps Technology Inc.
One Penn Plaza, 36th Floor
New York, NY 10119Attn: Executive Chairman
Telephone No.: (516)757-3791
 
 
 
With a copy by fax only to (which shall not constitute notice):
 
Sichenzia Ross Ference Kesner LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn: Arthur Marcus, Esq.
Fax: 212 930 9725
 
 
 
If to the Acquiree Principal Shareholders, to:
 
The applicable address set forth on Schedule I hereto.

 
or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.
 
Section 12.4        Further Assurances. The Parties agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things, all
as the other Parties may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.
 
Section 12.5        Waiver. The rights and remedies of the Parties are
cumulative and not alternative. Neither the failure nor any delay by any Party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable Law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Parties; (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
 
 
30

 
 
Section 12.6        Entire Agreement and Modification. This Agreement supersedes
all prior agreements between the Parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the Party against whom the enforcement of such
amendment is sought.
 
Section 12.7     Assignments, Successors, and No Third-Party Rights. No Party
may assign any of its rights under this Agreement without the prior consent of
the other Parties. Subject to the preceding sentence, this Agreement will apply
to, be binding in all respects upon, and inure to the benefit of and be
enforceable by the respective successors and permitted assigns of the Parties.
Except as set forth in Article XIII hereof, nothing expressed or referred to in
this Agreement will be construed to give any Person other than the Parties any
legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement.
 
Section 12.8     Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.
 
Section 12.9     Section Headings. The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Article” or “Articles” or “Section” or
“Sections” refer to the corresponding Article or Articles or Section or Sections
of this Agreement, unless the context indicates otherwise.
 
Section 12.10     Construction. The Parties have participated jointly in the
negotiation and construction of this Agreement. Each Party has retained
independent legal counsel to advise on this Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement. Any reference to any federal, state,
local, or foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Unless otherwise expressly provided, the word “including” shall mean including
without limitation. The Parties intend that each representation, warranty, and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of such representation, warranty,
or covenant. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.
 
Section 12.11     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
 
31

 
 
Section 12.12     Specific Performance. Each of the Parties acknowledges and
agrees that the other Parties would be damaged irreparably in the event any of
the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached. Accordingly, each of the Parties
agrees that the other Parties shall be entitled to an injunction or injunctions
to prevent breaches of the provisions of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof in any action
instituted in any court of the U.S. or any state thereof having jurisdiction
over the Parties and the matter (subject to the provisions set forth in Section
14.13 below), in addition to any other remedy to which they may be entitled, at
Law or in equity, except that in no way may a Party terminating prior to the
Closing Date pursuant to Section 10.1 be required to close the Share Exchange.
 
Section 12.13     Governing Law; Submission to Jurisdiction. This Agreement
shall be governed by and construed in accordance with the Laws of the State of
New York without regard to conflicts of Laws principles. Each of the Parties
submits to the jurisdiction of any state or federal court sitting in the State
of New York, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court. Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety, or other security that might be required of
any other Party with respect thereto. Any Party may make service on any other
Party by sending or delivering a copy of the process to the Party to be served
at the address and in the manner provided for the giving of notices in Section
12.3 above. Nothing in this Section 12.13, however, shall affect the right of
any Party to serve legal process in any other manner permitted by Law or at
equity. Each Party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by Law or at equity.
 
Section 12.14     Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
[Signatures follow on next page]

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
32

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.
 
ACQUIROR:  
 
 
FRIENDABLE, INC.  
 
 
 
 
By:
 
ROBERT ROSITANO, CEO  
 
 
 
 
ACQUIROR PRINCIPAL SHAREHOLDERS:  
 
 
 
 
   
ROBERT ROSITANO  
 
 
 
 
 
DEAN ROSITANO  
 
 
 
 
   
FRANK GARCIA  
 
 
 
 
COOPER CREEK HOLDINGS LLC  
 
 
 
 
By:
 
Name:
 
Title:
 

 
 
[Signatures continue on next page]
 
 
 
 
33

 
 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.
 
ACQUIREE:  
 
 
SHARPS TECHNOLOGY, INC.  
 
 
 
 
By:
 

 


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.
 
ACQUIREE PRINCIPAL SHAREHOLDERS:
 
 
 
ALAN BLACKMAN
 
 
 
DAVID LOEWENSTEIN
 
 
 
BARRY BERLER

 
 
 

 
 
 
34

 
 
 
SCHEDULE I (TO BE COMPLETED AT CLOSING)
 
 
Acquiree Principal Shareholders
 
Acquiree Shares Held Prior to the Closing
 
 
Acquiror Common Shares to be Issued at the Closing
 
Alan Blackman
 
 
2,200,000
 
 
 
 
 
David Loewenstein
 
 
2,200,000
 
 
 
 
 
Barry Berler
 
 
3,200,000
 
 
 
 
 
Total
 
 
 
 
 
 
 
 

 
 
 
 
35

 
 
Company Schedules
 
Schedule 4.7 Capitalization
 
(a)
Vesting
Each of the individuals listed below have received stock grants which are
subject to vesting. The grants vested 25% upon issuance and 25% one year
thereafter and the remaining 50% in two years provided that such individuals
remain with the Company.
 
Edgar Nouss
400,000
Shares
George Cagna
250,000
Shares

 
(b)
Options
The following individuals have received options to purchase Common Stock in the
amounts set forth next to their respective names:
 
Soren Christianson
200,000
Tony Mulone
200,000
Armine Cline
100,000
Pat Folcarelli
20,000
Cindy Dannar
20,000
Steven Hertz, MD
100,000

 
All of the options are exercisable at $0.50 per share for a period of five
years, except for the options held by Steven Hertz, MD which are exercisable at
$0.80 per share. The options vest on the same vesting schedule as the shares set
forth in 4.7(a) above.
 
 
Schedule 4.12 Intellectual Property
United States Patent No. 743025
 
 
 
36

 
 
Schedule 5.5
 
Subsidiaries
 
 
 
Name
 
State of Formation
iHookup Social, Inc.*
 
Delaware
Fan Pass, Inc.*
 
Nevada
 
 
 
*These subsidiaries are wholly owned subsidiaries of Friendable, Inc.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
37

 
 
Schedule 5.6
 
Stock Option Plan
 
 
Effective November 22, 2011 our board of directors adopted and approved our
stock option plan. The purpose of the stock option plan is to enhance the
long-term stockholder value of our company by offering opportunities to
directors, key employees, officers, independent contractors and consultants of
our company to acquire and maintain stock ownership in our company in order to
give these persons the opportunity to participate in our company’s growth and
success, and to encourage them to remain in the service of our company. A total
of 1,899 shares of our common stock are available for issuance under the stock
option plan.
 
Plan Category
 
Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants
and Rights
 
Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights
 
Number of Securities Remaining Available for Future Issuance under Equity
Compensation Plan
 
Equity compensation plans approved by security holders
Nil
Nil
Nil
Equity compensation plans not approved by security holders
3,075
$1,044
1,899
Total
3,075
$1,044
1,899

 
 
SHARE PURCHASE WARRANTS
 
Details of share purchase warrants during the year ended December 31, 2017 and
2016 are:
 
 
 
 
 
 
Weighted Average
 
 
 
 Number of
 
 
Exercise
 
 
 
Warrants
 
 
Price $
 
Balance, December 31, 2015
  119,471,154 
  0.014 
Warrants exercised
  (27,609,756)
  0.004 
Warrants issued
  886,474,359 
  0.003 
Balance, December 31, 2016
  978,335,757 
  0.005 
Warrants issued
  118,000,000 
  0.003 
Balance, December 31, 2017
  1,096,335,757 
  0.004 

 
 
 
 
 
 
 
 
38

 
 

[exhibit101-img1.jpg]
 
 
39

 
 
[exhibit101-img2.jpg]
 
 
40

 
 


Schedule 5.7
 
Non-Compliance with Laws:
 
 
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
41

 
 
Schedule 5.13
 
Employee Benefits
 
 
Stock Option Plan
 
 
Effective November 22, 2011 our board of directors adopted and approved our
stock option plan. The purpose of the stock option plan is to enhance the
long-term stockholder value of our company by offering opportunities to
directors, key employees, officers, independent contractors and consultants of
our company to acquire and maintain stock ownership in our company in order to
give these persons the opportunity to participate in our company’s growth and
success, and to encourage them to remain in the service of our company. A total
of 1,899 shares of our common stock are available for issuance under the stock
option plan.
 
Plan Category
 
Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants
and Rights
 
Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights
 
Number of Securities Remaining Available for Future Issuance under Equity
Compensation Plan
 
Equity compensation plans approved by security holders
Nil
Nil
Nil
Equity compensation plans not approved by security holders
3,075
$1,044
1,899
Total
3,075
$1,044
1,899

 
 
 
 
Employment Agreements
 
 
 
 
$ 
 
 
Dean and Robert Rositano (1)
300,000

 
 
(1) Employment agreements with related parties.
 
 
 
 
42

 
 
Schedule 5.14
 
Assets with no Title:
 
 
 
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
43

 
 
Schedule 5.15
 
Intellectual Property
 
 
 
United States Trademarks
 
Serial Number
Friendable
85406679
Fan Pass Live
87265318
Fan Pass
87263844

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
44

 
 
Schedule 5.20
 
Unrecorded Liabilities:
 
 
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
45
